UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 07-31-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Balanced Fund July 31, 2011 Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value COMMON STOCKS—59.2% AEROSPACE & DEFENSE—1.8% General Dynamics Corp. Northrop Grumman Corp. United Technologies Corp. AIR FREIGHT & LOGISTICS—0.6% United Parcel Service, Inc., Class B AUTO COMPONENTS—0.4% TRW Automotive Holdings Corp.(1) AUTOMOBILES—0.5% Ford Motor Co.(1) BEVERAGES—1.5% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc., ClassA(1) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY—1.1% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cubist Pharmaceuticals, Inc.(1) CAPITAL MARKETS—0.9% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Legg Mason, Inc. CHEMICALS—1.3% Eastman Chemical Co. Monsanto Co. PPG Industries, Inc. COMMERCIAL BANKS—1.7% Commerce Bancshares, Inc. M&T Bank Corp. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—0.4% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. Motorola Solutions, Inc.(1) COMPUTERS & PERIPHERALS—2.4% Apple, Inc.(1) Dell, Inc.(1) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value NetApp, Inc.(1) SanDisk Corp.(1) CONSTRUCTION & ENGINEERING—0.9% Fluor Corp. KBR, Inc. URS Corp.(1) CONSUMER FINANCE—1.1% American Express Co. Capital One Financial Corp. Cash America International, Inc. DIVERSIFIED CONSUMER SERVICES—0.7% Career Education Corp.(1) ITT Educational Services, Inc.(1) Weight Watchers International, Inc. DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. McGraw-Hill Cos., Inc. (The) DIVERSIFIED TELECOMMUNICATION SERVICES—2.1% AT&T, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—0.5% Entergy Corp. FirstEnergy Corp. ELECTRICAL EQUIPMENT—0.1% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% Anixter International, Inc. 25 Vishay Intertechnology, Inc.(1) ENERGY EQUIPMENT & SERVICES—1.1% Core Laboratories NV Diamond Offshore Drilling, Inc. Halliburton Co. Helix Energy Solutions Group, Inc.(1) Schlumberger Ltd. SEACOR Holdings, Inc. Transocean Ltd. FOOD & STAPLES RETAILING—0.7% Walgreen Co. Wal-Mart Stores, Inc. Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value FOOD PRODUCTS—1.3% H.J. Heinz Co. $1,736,172 Hershey Co. (The) Smithfield Foods, Inc.(1) Tyson Foods, Inc., ClassA GAS UTILITIES(2) WGL Holdings, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—0.6% Baxter International, Inc. Hill-Rom Holdings, Inc. Kinetic Concepts, Inc.(1) Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.6% AMERIGROUP Corp.(1) Humana, Inc. Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. WellCare Health Plans, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.2% Brinker International, Inc. McDonald's Corp. HOUSEHOLD DURABLES(2) Garmin Ltd. HOUSEHOLD PRODUCTS—0.5% Colgate-Palmolive Co. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.2% AES Corp. (The)(1) INDUSTRIAL CONGLOMERATES—1.3% 3M Co. General Electric Co. INSURANCE—2.7% ACE Ltd. Allied World Assurance Co. Holdings AG American Financial Group, Inc. Berkshire Hathaway, Inc., ClassB(1) Chubb Corp. (The) Horace Mann Educators Corp. Principal Financial Group, Inc. Progressive Corp. (The) Prudential Financial, Inc. Travelers Cos., Inc. (The) INTERNET & CATALOG RETAIL—0.2% Expedia, Inc. Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—0.8% Ancestry.com, Inc.(1) Google, Inc., ClassA(1) IT SERVICES—3.1% Accenture plc, ClassA Alliance Data Systems Corp.(1) Global Payments, Inc. International Business Machines Corp. Visa, Inc., ClassA LEISURE EQUIPMENT & PRODUCTS—0.4% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES(2) Agilent Technologies, Inc.(1) MACHINERY—0.9% Caterpillar, Inc. Dover Corp. Parker Hannifin Corp. Sauer-Danfoss, Inc.(1) MEDIA—2.4% Comcast Corp., ClassA DirecTV, ClassA(1) DISH Network Corp., ClassA(1) Interpublic Group of Cos., Inc. (The) Time Warner, Inc. METALS & MINING—1.2% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTILINE RETAIL—0.8% Dillard's, Inc., ClassA Kohl's Corp. Macy's, Inc. MULTI-UTILITIES—0.7% Ameren Corp. DTE Energy Co. Integrys Energy Group, Inc. OIL, GAS & CONSUMABLE FUELS—6.9% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Marathon Petroleum Corp.(1) Murphy Oil Corp. Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value Occidental Petroleum Corp. Valero Energy Corp. W&T Offshore, Inc. PAPER & FOREST PRODUCTS—0.4% Domtar Corp. PERSONAL PRODUCTS—0.7% Estee Lauder Cos., Inc. (The), ClassA Herbalife Ltd. Nu Skin Enterprises, Inc., ClassA PHARMACEUTICALS—3.8% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs)—0.5% Rayonier, Inc. Simon Property Group, Inc. ROAD & RAIL(2) Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.8% Altera Corp. Applied Materials, Inc. Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) Teradyne, Inc.(1) SOFTWARE—2.8% Cadence Design Systems, Inc.(1) Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL—0.5% AutoZone, Inc.(1) Bed Bath & Beyond, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—0.5% VF Corp. Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value TOBACCO—1.2% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $258,092,403) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(3)—12.4% FHLMC, 7.00%,10/1/12(4) FHLMC, 4.50%,1/1/19(4) FHLMC, 6.50%,1/1/28(4) FHLMC, 5.50%,12/1/33(4) FHLMC, 5.50%,1/1/38(4) FHLMC, 6.00%,8/1/38(4) FHLMC, 4.00%,4/1/41 FHLMC, 6.50%,7/1/47(4) FNMA, 7.50%,11/1/11(4) FNMA, 6.50%,5/1/13(4) FNMA, 6.50%,5/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.50%,6/1/13(4) FNMA, 6.00%,1/1/14(4) FNMA, 6.00%,4/1/14(4) FNMA, 4.50%,5/1/19(4) FNMA, 4.50%,5/1/19(4) FNMA, 5.00%,9/1/20(4) FNMA, 6.50%,1/1/28(4) FNMA, 6.50%,1/1/29(4) FNMA, 7.50%,7/1/29(4) FNMA, 7.50%,9/1/30(4) FNMA, 5.00%,7/1/31 FNMA, 6.50%,9/1/31(4) FNMA, 7.00%,9/1/31(4) FNMA, 6.50%,1/1/32(4) FNMA, 7.00%,6/1/32(4) FNMA, 6.50%,8/1/32(4) FNMA, 5.50%,6/1/33(4) FNMA, 5.50%,7/1/33(4) FNMA, 5.50%,8/1/33(4) FNMA, 5.50%,9/1/33(4) FNMA, 5.00%,11/1/33(4) FNMA, 5.50%,1/1/34(4) FNMA, 4.50%,9/1/35(4) FNMA, 5.00%,2/1/36(4) FNMA, 5.50%,4/1/36(4) FNMA, 5.50%,5/1/36(4) FNMA, 5.50%,2/1/37(4) FNMA, 6.00%,7/1/37 FNMA, 6.50%,8/1/37(4) FNMA, 4.50%,9/1/40 FNMA, 4.00%,1/1/41 FNMA, 4.50%,1/1/41 Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value FNMA, 4.50%,2/1/41 $ 2,083,658 FNMA, 4.50%,7/1/41 FNMA, 6.50%,6/1/47(4) FNMA, 6.50%,8/1/47(4) FNMA, 6.50%,8/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) FNMA, 6.50%,9/1/47(4) GNMA, 7.00%,4/20/26(4) GNMA, 7.50%,8/15/26(4) GNMA, 7.00%,2/15/28(4) GNMA, 7.50%,2/15/28(4) GNMA, 7.00%,12/15/28(4) GNMA, 7.00%,5/15/31(4) GNMA, 5.50%,11/15/32(4) GNMA, 4.00%,1/20/41 GNMA, 4.50%,5/20/41 GNMA, 4.50%,6/15/41 TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $60,777,826) CORPORATE BONDS—11.6% AEROSPACE & DEFENSE—0.2% Lockheed Martin Corp., 4.25%,11/15/19(4) Raytheon Co., 4.40%,2/15/20(4) United Technologies Corp., 6.05%,6/1/36(4) United Technologies Corp., 5.70%,4/15/40(4) BEVERAGES—0.2% Anheuser-Busch InBev Worldwide, Inc., 7.75%,1/15/19(4) Anheuser-Busch InBev Worldwide, Inc., 6.875%,11/15/19 Dr Pepper Snapple Group, Inc., 2.90%,1/15/16(4) PepsiCo, Inc., 4.875%,11/1/40(4) BIOTECHNOLOGY(2) Amgen, Inc., 3.45%,10/1/20(4) Amgen, Inc., 4.10%,6/15/21(4) CAPITAL MARKETS—1.1% Bear Stearns Cos. LLC (The), 6.40%,10/2/17(4) Credit Suisse (New York), 5.50%,5/1/14(4) Credit Suisse (New York), 6.00%,2/15/18(4) Credit Suisse (New York), 5.30%,8/13/19(4) Deutsche Bank AG (London), 4.875%,5/20/13(4) Deutsche Bank AG (London), 3.875%,8/18/14(4) Goldman Sachs Group, Inc. (The), 3.625%,2/7/16(4) Goldman Sachs Group, Inc. (The), 7.50%,2/15/19(4) Goldman Sachs Group, Inc. (The), 6.25%,2/1/41(4) Jefferies Group, Inc., 5.125%,4/13/18 Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value Korea Development Bank, 3.25%,3/9/16(4) Korea Development Bank, 4.00%,9/9/16(4) Morgan Stanley, 4.20%,11/20/14(4) Morgan Stanley, 6.625%,4/1/18(4) Morgan Stanley, 5.625%,9/23/19(4) Morgan Stanley, 5.50%,7/24/20(4) Morgan Stanley, 5.75%,1/25/21(4) UBS AG (Stamford Branch), 2.25%,8/12/13(4) UBS AG (Stamford Branch), 5.875%,12/20/17(4) CHEMICALS—0.1% CF Industries, Inc., 6.875%,5/1/18 Dow Chemical Co. (The), 5.90%,2/15/15(4) Dow Chemical Co. (The), 2.50%,2/15/16(4) Rohm & Haas Co., 5.60%,3/15/13(4) COMMERCIAL BANKS—0.7% Barclays Bank plc, 5.00%,9/22/16(4) BB&T Corp., 5.70%,4/30/14(4) BB&T Corp., 3.20%,3/15/16 BNP Paribas SA, 3.60%,2/23/16(4) Fifth Third Bancorp., 6.25%,5/1/13(4) Fifth Third Capital Trust IV, VRN, 6.50%,4/15/17(4) HSBC Bank plc, 3.50%,6/28/15(4)(5) HSBC Bank plc, 3.10%,5/24/16(4)(5) HSBC Holdings plc, 5.10%,4/5/21 HSBC Holdings plc, 6.80%,6/1/38(4) Huntington Bancshares, Inc., 7.00%,12/15/20(4) National Australia Bank Ltd., 2.75%,9/28/15(4)(5) PNC Bank N.A., 6.00%,12/7/17(4) PNC Funding Corp., 4.25%,9/21/15(4) Royal Bank of Canada, 2.30%,7/20/16 Royal Bank of Scotland plc (The), 3.95%,9/21/15 Royal Bank of Scotland plc (The), 4.375%,3/16/16(4) SunTrust Bank, 7.25%,3/15/18(4) SunTrust Banks, Inc., 3.60%,4/15/16(4) U.S. Bancorp., 3.44%,2/1/16 Wachovia Bank N.A., 4.80%,11/1/14(4) Wachovia Bank N.A., 4.875%,2/1/15(4) Wells Fargo & Co., 3.68%,6/15/16(4) Wells Fargo & Co., 5.625%,12/11/17(4) Wells Fargo & Co., 4.60%,4/1/21(4) COMMERCIAL SERVICES & SUPPLIES—0.2% Corrections Corp. of America, 6.25%,3/15/13(4) Corrections Corp. of America, 7.75%,6/1/17(4) International Lease Finance Corp., 5.75%,5/15/16(4) Republic Services, Inc., 3.80%,5/15/18(4) Republic Services, Inc., 5.50%,9/15/19(4) Republic Services, Inc., 5.70%,5/15/41(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value Waste Management, Inc., 6.125%,11/30/39(4) COMMUNICATIONS EQUIPMENT(2) Cisco Systems, Inc., 5.90%,2/15/39(4) CONSUMER FINANCE—0.4% American Express Centurion Bank, 5.55%,10/17/12(4) American Express Centurion Bank, 6.00%,9/13/17(4) American Express Co., 7.25%,5/20/14(4) American Honda Finance Corp., 2.375%,3/18/13(4)(5) American Honda Finance Corp., 2.50%,9/21/15(4)(5) Capital One Bank USA N.A., 8.80%,7/15/19(4) Capital One Financial Corp., 4.75%,7/15/21 Nissan Motor Acceptance Corp., 3.25%,1/30/13(4)(5) SLM Corp., 5.00%,10/1/13(4) SLM Corp., 6.25%,1/25/16(4) CONTAINERS & PACKAGING—0.1% Ball Corp., 7.125%,9/1/16(4) Ball Corp., 6.75%,9/15/20(4) DIVERSIFIED FINANCIAL SERVICES—1.4% Arch Western Finance LLC, 6.75%,7/1/13(4) Bank of America Corp., 4.50%,4/1/15(4) Bank of America Corp., 3.75%,7/12/16 Bank of America Corp., 6.50%,8/1/16(4) Bank of America Corp., 5.75%,12/1/17(4) Bank of America N.A., 5.30%,3/15/17(4) Citigroup, Inc., 6.00%,12/13/13(4) Citigroup, Inc., 6.01%,1/15/15(4) Citigroup, Inc., 4.75%,5/19/15 Citigroup, Inc., 3.95%,6/15/16 Citigroup, Inc., 6.125%,5/15/18(4) Citigroup, Inc., 8.50%,5/22/19(4) General Electric Capital Corp., 3.75%,11/14/14(4) General Electric Capital Corp., 2.25%,11/9/15(4) General Electric Capital Corp., 5.625%,9/15/17(4) General Electric Capital Corp., 6.00%,8/7/19(4) General Electric Capital Corp., 4.375%,9/16/20(4) General Electric Capital Corp., 4.625%,1/7/21(4) General Electric Capital Corp., 5.30%,2/11/21(4) JPMorgan Chase & Co., 3.70%,1/20/15(4) JPMorgan Chase & Co., 3.45%,3/1/16 JPMorgan Chase & Co., 6.00%,1/15/18(4) Liberty Mutual Group, Inc., 5.00%,6/1/21(4)(5) DIVERSIFIED TELECOMMUNICATION SERVICES—0.7% Alltel Corp., 7.875%,7/1/32(4) AT&T, Inc., 6.80%,5/15/36(4) AT&T, Inc., 6.55%,2/15/39(4) British Telecommunications plc, 5.95%,1/15/18(4) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%,11/15/18(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value CenturyLink, Inc., 6.15%,9/15/19(4) CenturyLink, Inc., 7.60%,9/15/39(4) Deutsche Telekom International Finance BV, 6.75%,8/20/18(4) Embarq Corp., 7.08%,6/1/16(4) Qwest Corp., 7.50%,10/1/14(4) Telecom Italia Capital SA, 6.175%,6/18/14(4) Telecom Italia Capital SA, 7.00%,6/4/18(4) Telefonica Emisiones SAU, 5.88%,7/15/19(4) Telefonica Emisiones SAU, 5.46%,2/16/21 Verizon Communications, Inc., 8.75%,11/1/18(4) Verizon Communications, Inc., 7.35%,4/1/39(4) Windstream Corp., 7.875%,11/1/17(4) ELECTRIC UTILITIES—0.3% Carolina Power & Light Co., 5.15%,4/1/15(4) Cleveland Electric Illuminating Co. (The), 5.70%,4/1/17(4) Duke Energy Corp., 6.30%,2/1/14(4) Duke Energy Corp., 3.95%,9/15/14(4) Edison International, 3.75%,9/15/17(4) FirstEnergy Solutions Corp., 6.05%,8/15/21(4) Florida Power Corp., 6.35%,9/15/37(4) Ipalco Enterprises, Inc., 5.00%,5/1/18(4)(5) Southern California Edison Co., 5.625%,2/1/36(4) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.1% Jabil Circuit, Inc., 7.75%,7/15/16(4) Jabil Circuit, Inc., 5.625%,12/15/20(4) ENERGY EQUIPMENT & SERVICES—0.1% Ensco plc, 3.25%,3/15/16(4) Transocean, Inc., 6.50%,11/15/20(4) Weatherford International Ltd., 9.625%,3/1/19(4) Weatherford International Ltd., 5.125%,9/15/20(4) FOOD & STAPLES RETAILING—0.3% CVS Caremark Corp., 6.60%,3/15/19(4) Kroger Co. (The), 6.40%,8/15/17(4) Wal-Mart Stores, Inc., 5.875%,4/5/27(4) Wal-Mart Stores, Inc., 6.20%,4/15/38(4) Wal-Mart Stores, Inc., 5.00%,10/25/40(4) Wal-Mart Stores, Inc., 5.625%,4/15/41(4) FOOD PRODUCTS—0.2% Kellogg Co., 4.45%,5/30/16(4) Kraft Foods, Inc., 6.00%,2/11/13(4) Kraft Foods, Inc., 6.125%,2/1/18(4) Kraft Foods, Inc., 5.375%,2/10/20(4) Mead Johnson Nutrition Co., 3.50%,11/1/14(4) GAS UTILITIES—0.1% CenterPoint Energy Resources Corp., 6.25%,2/1/37(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value HEALTH CARE EQUIPMENT & SUPPLIES—0.1% Baxter International, Inc., 5.90%,9/1/16(4) $ 130,000 Covidien International Finance SA, 1.875%,6/15/13(4) HEALTH CARE PROVIDERS & SERVICES—0.2% Express Scripts, Inc., 5.25%,6/15/12(4) Express Scripts, Inc., 7.25%,6/15/19(4) Medco Health Solutions, Inc., 7.25%,8/15/13(4) WellPoint, Inc., 5.80%,8/15/40(4) HOTELS, RESTAURANTS & LEISURE—0.1% McDonald's Corp., 5.35%,3/1/18(4) Wyndham Worldwide Corp., 6.00%,12/1/16(4) HOUSEHOLD DURABLES—0.1% Jarden Corp., 8.00%,5/1/16 Toll Brothers Finance Corp., 6.75%,11/1/19(4) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS(2) Exelon Generation Co. LLC, 5.20%,10/1/19(4) INDUSTRIAL CONGLOMERATES—0.1% Danaher Corp., 3.90%,6/23/21 General Electric Co., 5.00%,2/1/13(4) General Electric Co., 5.25%,12/6/17(4) INSURANCE—0.5% Allstate Corp. (The), 7.45%,5/16/19 American International Group, Inc., 3.65%,1/15/14 American International Group, Inc., 5.85%,1/16/18(4) American International Group, Inc., 8.25%,8/15/18(4) Berkshire Hathaway Finance Corp., 4.25%,1/15/21(4) CNA Financial Corp., 5.875%,8/15/20(4) CNA Financial Corp., 5.75%,8/15/21 Genworth Financial, Inc., 7.20%,2/15/21(4) Hartford Financial Services Group, Inc., 4.00%,3/30/15(4) Hartford Financial Services Group, Inc., 6.30%,3/15/18(4) Lincoln National Corp., 6.25%,2/15/20(4) MetLife, Inc., 6.75%,6/1/16(4) MetLife, Inc., 5.70%,6/15/35(4) New York Life Global Funding, 4.65%,5/9/13(4)(5) Prudential Financial, Inc., 7.375%,6/15/19(4) Prudential Financial, Inc., 5.375%,6/21/20(4) Prudential Financial, Inc., 5.40%,6/13/35(4) Prudential Financial, Inc., 5.625%,5/12/41(4) INTERNET SOFTWARE & SERVICES(2) eBay, Inc., 3.25%,10/15/20(4) Google, Inc., 2.125%,5/19/16(4) IT SERVICES(2) International Business Machines Corp., 1.95%,7/22/16 Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value MACHINERY(2) Deere & Co., 5.375%,10/16/29(4) MEDIA—1.0% CBS Corp., 4.30%,2/15/21(4) Comcast Corp., 5.90%,3/15/16(4) Comcast Corp., 5.70%,5/15/18(4) Comcast Corp., 6.40%,5/15/38(4) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%,10/1/14(4) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 3.55%,3/15/15(4) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 5.00%,3/1/21(4) Discovery Communications LLC, 5.625%,8/15/19(4) Discovery Communications LLC, 4.375%,6/15/21(4) DISH DBS Corp., 6.75%,6/1/21(4)(5) Interpublic Group of Cos., Inc. (The), 10.00%,7/15/17(4) Lamar Media Corp., 9.75%,4/1/14(4) NBCUniversal Media LLC, 5.15%,4/30/20(4)(5) NBCUniversal Media LLC, 4.375%,4/1/21(5) News America, Inc., 4.50%,2/15/21(4)(5) News America, Inc., 6.90%,8/15/39(4) Omnicom Group, Inc., 4.45%,8/15/20(4) Time Warner Cable, Inc., 5.40%,7/2/12(4) Time Warner Cable, Inc., 6.75%,7/1/18(4) Time Warner, Inc., 3.15%,7/15/15(4) Time Warner, Inc., 7.70%,5/1/32(4) Time Warner, Inc., 6.10%,7/15/40(4) Viacom, Inc., 4.375%,9/15/14(4) Virgin Media Secured Finance plc, 6.50%,1/15/18(4) Virgin Media Secured Finance plc, 5.25%,1/15/21(4)(5) METALS & MINING—0.4% Anglo American Capital plc, 4.45%,9/27/20(4)(5) AngloGold Ashanti Holdings plc, 5.375%,4/15/20(4) ArcelorMittal, 9.85%,6/1/19(4) ArcelorMittal, 5.25%,8/5/20(4) Barrick Finance LLC, 4.40%,5/30/21(5) Freeport-McMoRan Copper & Gold, Inc., 8.375%,4/1/17(4) Newmont Mining Corp., 6.25%,10/1/39(4) Rio Tinto Finance USA Ltd., 3.50%,11/2/20(4) Teck Resources Ltd., 5.375%,10/1/15(4) Teck Resources Ltd., 3.15%,1/15/17 Vale Overseas Ltd., 5.625%,9/15/19(4) Vale Overseas Ltd., 4.625%,9/15/20 MULTILINE RETAIL(2) Macy's Retail Holdings, Inc., 5.35%,3/15/12(4) MULTI-UTILITIES—0.2% CMS Energy Corp., 4.25%,9/30/15 CMS Energy Corp., 8.75%,6/15/19(4) Dominion Resources, Inc., 6.40%,6/15/18(4) Pacific Gas & Electric Co., 5.80%,3/1/37(4) PG&E Corp., 5.75%,4/1/14(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value Sempra Energy, 8.90%,11/15/13(4) Sempra Energy, 6.50%,6/1/16(4) OFFICE ELECTRONICS—0.1% Xerox Corp., 5.65%,5/15/13(4) Xerox Corp., 4.25%,2/15/15(4) OIL, GAS & CONSUMABLE FUELS—1.3% Anadarko Petroleum Corp., 5.95%,9/15/16(4) Anadarko Petroleum Corp., 6.45%,9/15/36(4) Apache Corp., 5.25%,2/1/42(4) BP Capital Markets plc, 3.20%,3/11/16(4) BP Capital Markets plc, 4.50%,10/1/20(4) Cenovus Energy, Inc., 4.50%,9/15/14(4) Chesapeake Energy Corp., 7.625%,7/15/13(4) ConocoPhillips, 5.75%,2/1/19(4) Devon Energy Corp., 5.60%,7/15/41(4) El Paso Corp., 7.25%,6/1/18(4) Enbridge Energy Partners LP, 6.50%,4/15/18(4) Enbridge Energy Partners LP, 5.20%,3/15/20(4) Enbridge Energy Partners LP, 5.50%,9/15/40(4) Enterprise Products Operating LLC, 3.70%,6/1/15(4) Enterprise Products Operating LLC, 6.30%,9/15/17(4) Enterprise Products Operating LLC, 5.20%,9/1/20(4) Enterprise Products Operating LLC, 5.95%,2/1/41(4) EOG Resources, Inc., 5.625%,6/1/19(4) EOG Resources, Inc., 4.10%,2/1/21(4) Hess Corp., 6.00%,1/15/40(4) Kinder Morgan Energy Partners LP, 6.85%,2/15/20(4) Kinder Morgan Energy Partners LP, 6.50%,9/1/39(4) Magellan Midstream Partners LP, 6.55%,7/15/19(4) Marathon Petroleum Corp., 3.50%,3/1/16(4)(5) Marathon Petroleum Corp., 5.125%,3/1/21(4)(5) Newfield Exploration Co., 6.875%,2/1/20(4) Nexen, Inc., 5.875%,3/10/35(4) Peabody Energy Corp., 7.375%,11/1/16 Peabody Energy Corp., 6.50%,9/15/20(4) Pemex Project Funding Master Trust, 6.625%,6/15/35(4) Petrobras International Finance Co. - Pifco, 5.75%,1/20/20(4) Petrobras International Finance Co. - Pifco, 5.375%,1/27/21 Petroleos Mexicanos, 6.00%,3/5/20(4) Plains All American Pipeline LP/PAA Finance Corp., 3.95%,9/15/15(4) Plains All American Pipeline LP/PAA Finance Corp., 8.75%,5/1/19(4) Shell International Finance BV, 3.10%,6/28/15(4) Shell International Finance BV, 6.375%,12/15/38(4) Suncor Energy, Inc., 6.10%,6/1/18(4) Suncor Energy, Inc., 6.85%,6/1/39(4) Talisman Energy, Inc., 7.75%,6/1/19(4) Talisman Energy, Inc., 3.75%,2/1/21(4) TransCanada PipeLines Ltd., 3.80%,10/1/20 Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value Williams Partners LP, 4.125%,11/15/20(4) PAPER & FOREST PRODUCTS—0.1% Georgia-Pacific LLC, 5.40%,11/1/20(4)(5) PHARMACEUTICALS—0.3% Abbott Laboratories, 5.30%,5/27/40(4) AstraZeneca plc, 5.40%,9/15/12(4) AstraZeneca plc, 5.90%,9/15/17(4) Pfizer, Inc., 7.20%,3/15/39(4) Roche Holdings, Inc., 6.00%,3/1/19(4)(5) Roche Holdings, Inc., 7.00%,3/1/39(4)(5) Sanofi, 4.00%,3/29/21(4) Watson Pharmaceuticals, Inc., 5.00%,8/15/14(4) REAL ESTATE INVESTMENT TRUSTS (REITs)—0.3% Developers Diversified Realty Corp., 5.375%,10/15/12(4) Developers Diversified Realty Corp., 4.75%,4/15/18(4) HCP, Inc., 3.75%,2/1/16(4) HCP, Inc., 5.375%,2/1/21 Kimco Realty Corp., 6.875%,10/1/19(4) ProLogis LP, 6.625%,12/1/19(4) Simon Property Group LP, 5.75%,12/1/15(4) UDR, Inc., 4.25%,6/1/18(4) Ventas Realty LP/Ventas Capital Corp., 3.125%,11/30/15(4) Ventas Realty LP/Ventas Capital Corp., 4.75%,6/1/21(4) WEA Finance LLC, 4.625%,5/10/21(4)(5) ROAD & RAIL(2) Burlington Northern Santa Fe LLC, 3.60%,9/1/20(4) Burlington Northern Santa Fe LLC, 5.05%,3/1/41(4) SOFTWARE—0.2% Intuit, Inc., 5.75%,3/15/17(4) Oracle Corp., 5.375%,7/15/40(4)(5) SPECIALTY RETAIL—0.1% Gap, Inc. (The), 5.95%,4/12/21(4) Home Depot, Inc. (The), 5.40%,3/1/16(4) Home Depot, Inc. (The), 5.95%,4/1/41(4) TEXTILES, APPAREL & LUXURY GOODS(2) Hanesbrands, Inc., 6.375%,12/15/20(4) TOBACCO—0.1% Altria Group, Inc., 10.20%,2/6/39(4) Philip Morris International, Inc., 4.125%,5/17/21(4) WIRELESS TELECOMMUNICATION SERVICES—0.2% America Movil SAB de CV, 5.00%,10/16/19(4) America Movil SAB de CV, 5.00%,3/30/20(4) American Tower Corp., 4.625%,4/1/15(4) Rogers Communications, Inc., 6.25%,6/15/13(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value SBA Telecommunications, Inc., 8.25%,8/15/19(4) Vodafone Group plc, 5.625%,2/27/17(4) TOTAL CORPORATE BONDS (Cost $56,272,000) U.S. TREASURY SECURITIES—7.9% U.S. Treasury Bonds, 5.50%,8/15/28(4) U.S. Treasury Bonds, 5.25%,2/15/29(4) U.S. Treasury Bonds, 5.375%,2/15/31(4) U.S. Treasury Bonds, 4.375%,11/15/39(4) U.S. Treasury Bonds, 4.375%,5/15/41(4) U.S. Treasury Notes, 1.375%,9/15/12(4) U.S. Treasury Notes, 1.375%,10/15/12(4) U.S. Treasury Notes, 0.50%,11/30/12(4) U.S. Treasury Notes, 1.375%,1/15/13(4) U.S. Treasury Notes, 1.375%,5/15/13(4) U.S. Treasury Notes, 1.25%,3/15/14(4) U.S. Treasury Notes, 2.375%,8/31/14(4) U.S. Treasury Notes, 2.00%,4/30/16(4) U.S. Treasury Notes, 2.625%,4/30/18(4) U.S. Treasury Notes, 2.625%,8/15/20(4) U.S. Treasury Notes, 3.625%,2/15/21(4) U.S. Treasury Notes, 3.125%,5/15/21(4) TOTAL U.S. TREASURY SECURITIES (Cost $40,006,438) U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS—2.8% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES— 2.1% FHLMC, 1.00%,8/27/14 FHLMC, 2.875%,2/9/15(4) FNMA, 5.00%,2/13/17(4) FNMA, 6.625%,11/15/30(4) GOVERNMENT-BACKED CORPORATE BONDS(6)— 0.7% Ally Financial, Inc., 1.75%,10/30/12(4) Citigroup Funding, Inc., 1.875%,11/15/12(4) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $13,914,241) COMMERCIAL MORTGAGE-BACKED SECURITIES(3)—2.1% Banc of America Commercial Mortgage, Inc., Series2004-1, ClassA4 SEQ, 4.76%,11/10/39(4) Banc of America Commercial Mortgage, Inc., Series2004-6, ClassA3 SEQ, 4.51%,12/10/42(4) Banc of America Commercial Mortgage, Inc., Series2005-5, ClassA4, VRN, 5.12%,8/1/11(4) Banc of America Commercial Mortgage, Inc., Series2005-5, ClassAM, VRN, 5.18%,8/1/11(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value Commercial Mortgage Pass-Through Certificates, Series2004 LB3A, ClassA4 SEQ, VRN, 5.23%,8/1/11(4) Credit Suisse Mortgage Capital Certificates, Series2007 TF2A, ClassA1, VRN, 0.37%,8/15/11, resets monthly off the 1-month LIBOR plus 0.18% with no caps(4)(5) GE Capital Commercial Mortgage Corp., Series2005 C3, ClassA5, VRN, 4.98%,8/1/11(4) Greenwich Capital Commercial Funding Corp., Series2005 GG3, ClassA4, VRN, 4.80%,8/1/11(4) GS Mortgage Securities Corp. II, Series2004 GG2, ClassA6 SEQ, VRN, 5.40%,8/1/11(4) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4 SEQ, 4.76%,7/10/39(4) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4A SEQ, 4.75%,7/10/39(4) LB-UBS Commercial Mortgage Trust, Series2004 C1, ClassA4 SEQ, 4.57%,1/15/31(4) LB-UBS Commercial Mortgage Trust, Series2004 C2, ClassA4 SEQ, 4.37%,3/15/36(4) LB-UBS Commercial Mortgage Trust, Series2004 C4, ClassA4, VRN, 5.50%,8/11/11(4) LB-UBS Commercial Mortgage Trust, Series2004 C8, ClassAJ, VRN, 4.86%,8/11/11(4) LB-UBS Commercial Mortgage Trust, Series2005 C3, ClassAJ SEQ, 4.84%,7/15/40(4) LB-UBS Commercial Mortgage Trust, Series2005 C5, ClassAM, VRN, 5.02%,8/11/11(4) LB-UBS Commercial Mortgage Trust, Series2005 C7, ClassAM SEQ, VRN, 5.26%,8/11/11(4) Merrill Lynch Floating Trust, Series2006-1, ClassA1, VRN, 0.26%,8/15/11, resets monthly off the 1-month LIBOR plus 0.07% with no caps(4)(5) Morgan Stanley Capital I, Series2001 T5, ClassA4 SEQ, 6.39%,10/15/35(4) Morgan Stanley Capital I, Series2003 T11, ClassA3 SEQ, 4.85%,6/13/41(4) Morgan Stanley Capital I, Series2005 HQ6, ClassA2A SEQ, 4.88%,8/13/42(4) Wachovia Bank Commercial Mortgage Trust, Series2004 C11, ClassA3 SEQ, 4.72%,1/15/41(4) Wachovia Bank Commercial Mortgage Trust, Series2004 C15, ClassA3 SEQ, 4.50%,10/15/41(4) Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA5, VRN, 5.09%,8/1/11(4) Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA6A, VRN, 5.11%,8/1/11(4) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $10,959,365) COLLATERALIZED MORTGAGE OBLIGATIONS(3)—1.5% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS—1.2% ABN Amro Mortgage Corp., Series2003-4, ClassA4, 5.50%,3/25/33 Banc of America Alternative Loan Trust, Series2007-2, Class2A4, 5.75%,6/25/37(4) Banc of America Mortgage Securities, Inc., Series2004-7, Class7A1, 5.00%,8/25/19(4) Chase Mortgage Finance Corp., Series2006 S4, ClassA3, 6.00%,12/25/36(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value Citigroup Mortgage Loan Trust, Inc., Series2005-4, ClassA, VRN, 5.33%,8/1/11(4) Countrywide Home Loan Mortgage Pass-Through Trust, Series2005-17, Class1A11, 5.50%,9/25/35(4) Credit Suisse First Boston Mortgage Securities Corp., Series2003 AR28, Class2A1, VRN, 2.77%,8/1/11(4) MASTR Asset Securitization Trust, Series2003-10, Class3A1, 5.50%,11/25/33(4) PHHMC Mortgage Pass Through Certificates, Series2007-6, ClassA1, VRN, 6.14%,8/1/11 Residential Funding Mortgage Securities I, Series2006 S10, Class2A1 SEQ, 5.50%,10/25/21(4) Wells Fargo Mortgage-Backed Securities Trust, Series2004-1, ClassA10, 5.50%,2/25/34(4) Wells Fargo Mortgage-Backed Securities Trust, Series2004-4, ClassA9, 5.50%,5/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series2005 AR14, ClassA1, VRN, 5.36%,8/1/11(4) Wells Fargo Mortgage-Backed Securities Trust, Series2005 AR16, Class4A6, VRN, 2.77%,8/1/11(4) Wells Fargo Mortgage-Backed Securities Trust, Series2005-2, Class1A1, SEQ, 5.50%,4/25/35 Wells Fargo Mortgage-Backed Securities Trust, Series2005-17, Class1A1, 5.50%,1/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series2006-10, ClassA4 SEQ, 6.00%,8/25/36 Wells Fargo Mortgage-Backed Securities Trust, Series2007 AR10, Class1A1, VRN, 6.07%,8/1/11 Wells Fargo Mortgage-Backed Securities Trust, Series2007-13, ClassA1, 6.00%,9/25/37(4) U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS—0.3% FHLMC, Series77, ClassH, 8.50%,9/15/20(4) FHLMC, Series2926, ClassEW SEQ, 5.00%,1/15/25(4) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $7,701,786) MUNICIPAL SECURITIES—0.7% American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 5.94%,2/15/47(4) American Municipal Power-Ohio, Inc., Rev., (Building Bonds), 7.50%,2/15/50(4) Bay Area Toll Auth. Toll Bridge Rev., Series2010 S1, (Building Bonds), 6.92%,4/1/40(4) California GO, (Building Bonds), 7.30%,10/1/39(4) California GO, (Building Bonds), 7.60%,11/1/40(4) Georgia Municipal Electric Auth. Rev., Series2010 J, (Building Bonds), 6.64%,4/1/57(4) Illinois GO, 5.88%,3/1/19(4) Illinois GO, (Taxable Pension), 5.10%,6/1/33(4) Illinois GO, Series2010-3, (Building Bonds), 6.725%,4/1/35 Los Angeles Community College District GO, Series2010 D, (Election of 2008), 6.68%,8/1/36(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value Los Angeles Department of Water & Power Rev., (Building Bonds), 5.72%,7/1/39(4) Metropolitan Transportation Auth. Rev., Series2010 C1, (Building Bonds), 6.69%,11/15/40(4) Metropolitan Transportation Auth. Rev., Series2010 E, (Building Bonds), 6.81%,11/15/40(4) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%,5/1/33(4) New Jersey State Turnpike Auth. Rev., Series2009 F, (Building Bonds), 7.41%,1/1/40(4) New Jersey State Turnpike Auth. Rev., Series2010 A, (Building Bonds), 7.10%,1/1/41(4) New York GO, Series2010 F1, (Building Bonds), 6.27%,12/1/37(4) Ohio State Water Development Auth. Pollution Control Rev., Series2010 B2, (Building Bonds), 4.88%,12/1/34(4) Oregon State Department of Transportation Highway User Tax Rev., Series2010 A, (Building Bonds), 5.83%,11/15/34(4) Rutgers State University Rev., Series2010 H, (Building Bonds), 5.67%,5/1/40(4) Sacramento Municipal Utility District Electric Rev., Series2010 W, (Building Bonds), 6.16%,5/15/36(4) Salt River Agricultural Improvement & Power District Electric Rev., Series2010 A, (Building Bonds), 4.84%,1/1/41(4) San Francisco City & County Public Utilities Water Commission Rev., Series2010 B, (Building Bonds), 6.00%,11/1/40(4) Santa Clara Valley Transportation Auth. Sales Tax Rev., Series2010 A, (Building Bonds), 5.88%,4/1/32(4) Texas GO, (Building Bonds), 5.52%,4/1/39(4) Washington GO, Series2010 F, (Building Bonds), 5.14%,8/1/40(4) TOTAL MUNICIPAL SECURITIES (Cost $3,191,125) SOVEREIGN GOVERNMENTS AND AGENCIES—0.7% BRAZIL — 0.2% Brazilian Government International Bond, 5.875%,1/15/19(4) Brazilian Government International Bond, 4.875%,1/22/21 Brazilian Government International Bond, 5.625%,1/7/41(4) CANADA(2) Hydro Quebec, 8.40%,1/15/22(4) Province of Ontario Canada, 5.45%,4/27/16(4) GERMANY — 0.2% KfW, 4.125%,10/15/14(4) KfW, 2.00%,6/1/16 ITALY — 0.1% Republic of Italy, 3.125%,1/26/15(4) MEXICO — 0.1% United Mexican States, 5.625%,1/15/17(4) United Mexican States, 5.95%,3/19/19(4) Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares/Principal Amount Value United Mexican States, 5.125%,1/15/20(4) United Mexican States, 6.05%,1/11/40(4) POLAND — 0.1% Republic of Poland, 5.125%,4/21/21(4) SOUTH KOREA(2) Export-Import Bank of Korea, 3.75%,10/20/16 TOTAL SOVEREIGN GOVERNMENTS AND AGENCIES (Cost $3,196,125) TEMPORARY CASH INVESTMENTS—1.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $5,816,869) TOTAL INVESTMENT SECURITIES—100.0% (Cost $459,928,178) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 31 U.S. Long Bond September 2011 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 89 U.S. Treasury 2-Year Notes September 2011 SWAP AGREEMENTS Notional Amount Description of Agreement Premiums Paid (Received) Value CREDIT DEFAULT - BUY PROTECTION Pay quarterly a fixed rate equal to 1.00% per annum multiplied by the notional amount and receive from Bank of America N.A. upon each default event of one of the issues of CDX North America Investment Grade 16 Index, par value of the proportional notional amount.ExpiresJune 2016. Notes to Schedule of Investments CDX - Credit Derivative Indexes Equivalent - Security whose principal payments are backed by the full faith and credit of the United States FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. — UBS AG LIBOR - London Interbank Offered Rate MASTR - Mortgage Asset Securitization Transactions, Inc. Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Categoryis less than 0.05% of total net assets. Final maturity date indicated, unless otherwise noted. Security, or a portion thereof, has been segregated for futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $23,559,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $4,207,842, which represented 0.8% of total net assets. The debt is guaranteed under the Federal Deposit Insurance Corporation's (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC's guarantee is the earlier of the maturity date of the debt or December 31, 2012. Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. Swap agreements are valued at an evaluated price as provided by independent pricing services or investment dealers. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Balanced – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – U.S. Government Agency Mortgage-Backed Securities – – Corporate Bonds – – U.S. Treasury Securities – – U.S. Government Agency Securities and Equivalents – – Commercial Mortgage-Backed Securities – – Collateralized Mortgage Obligations – – Municipal Securities – – Sovereign Governments and Agencies – – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Futures Contracts – – Swap Agreements – – Total Unrealized Gain (Loss) on Other Financial Instruments – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Value Fund July 31, 2011 Capital Value – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.8% AEROSPACE & DEFENSE—1.4% Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. AIRLINES—0.4% Southwest Airlines Co. AUTOMOBILES—0.5% Ford Motor Co.(1) BEVERAGES—0.7% PepsiCo, Inc. BIOTECHNOLOGY—2.3% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—4.2% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—0.3% E.I. du Pont de Nemours & Co. COMMERCIAL BANKS—6.1% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.4% Avery Dennison Corp. COMMUNICATIONS EQUIPMENT—2.2% Cisco Systems, Inc. COMPUTERS & PERIPHERALS—2.7% Hewlett-Packard Co. Western Digital Corp.(1) DIVERSIFIED FINANCIAL SERVICES—7.1% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—5.8% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.3% American Electric Power Co., Inc. Exelon Corp. Capital Value – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value PPL Corp. ENERGY EQUIPMENT & SERVICES—0.5% Transocean Ltd. FOOD & STAPLES RETAILING—4.5% CVS Caremark Corp. Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.1% Kraft Foods, Inc., Class A HEALTH CARE EQUIPMENT & SUPPLIES—0.9% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.7% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc. HOUSEHOLD PRODUCTS—3.4% Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—3.9% General Electric Co. Tyco International Ltd. INSURANCE—8.2% Allstate Corp. (The) American International Group, Inc.(1) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. MetLife, Inc. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) IT SERVICES—0.7% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY—0.9% Dover Corp. Ingersoll-Rand plc MEDIA—3.6% CBS Corp., Class B Comcast Corp., Class A Time Warner, Inc. Capital Value – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Viacom, Inc., Class B METALS & MINING—0.7% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.7% Kohl's Corp. Macy's, Inc. Target Corp. MULTI-UTILITIES—0.7% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—12.1% Apache Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Total SA ADR Valero Energy Corp. PAPER & FOREST PRODUCTS—0.7% International Paper Co. PHARMACEUTICALS—10.1% Abbott Laboratories Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.3% Applied Materials, Inc. Intel Corp. Marvell Technology Group Ltd.(1) SOFTWARE—1.9% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—1.3% Lowe's Cos., Inc. Staples, Inc. TOBACCO—0.5% Altria Group, Inc. TOTAL COMMON STOCKS (Cost $105,442,914) Capital Value – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $535,852), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $522,042) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $519,084), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $508,989) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $317,923), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $311,489) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,342,509) TOTAL INVESTMENT SECURITIES—99.9% (Cost $106,785,423) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Capital Value – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – Capital Value – Schedule of Investments JULY 31, 2011 (UNAUDITED) 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Focused Growth Fund July 31, 2011 Focused Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.1% AEROSPACE & DEFENSE—3.2% Honeywell International, Inc. Textron, Inc. AIR FREIGHT & LOGISTICS—2.4% United Parcel Service, Inc., Class B AUTO COMPONENTS—2.9% BorgWarner, Inc.(1) AUTOMOBILES—1.3% Harley-Davidson, Inc. BEVERAGES—4.2% Coca-Cola Co. (The) BIOTECHNOLOGY—2.8% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) CAPITAL MARKETS—1.9% BlackRock, Inc. CHEMICALS—3.2% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMUNICATIONS EQUIPMENT—3.1% QUALCOMM, Inc. COMPUTERS & PERIPHERALS—11.2% Apple, Inc.(1) EMC Corp.(1) NetApp, Inc.(1) CONSUMER FINANCE—2.2% American Express Co. DIVERSIFIED—2.0% iShares Russell 1000 Growth Index Fund ELECTRICAL EQUIPMENT—2.3% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.6% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—4.6% Schlumberger Ltd. FOOD PRODUCTS—1.7% Hershey Co. (The) Kellogg Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.0% Covidien plc Edwards Lifesciences Corp.(1) Focused Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value HEALTH CARE PROVIDERS & SERVICES—2.9% Express Scripts, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.9% Chipotle Mexican Grill, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD PRODUCTS—2.0% Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES(2) General Electric Co. INTERNET SOFTWARE & SERVICES—0.5% Google, Inc., Class A(1) IT SERVICES—4.3% Accenture plc, Class A MasterCard, Inc., Class A MACHINERY—4.9% Eaton Corp. Illinois Tool Works, Inc. MEDIA—2.3% CBS Corp., Class B Scripps Networks Interactive, Inc., Class A METALS & MINING—2.6% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. OIL, GAS & CONSUMABLE FUELS—7.0% ConocoPhillips Exxon Mobil Corp. Occidental Petroleum Corp. Southwestern Energy Co.(1) PHARMACEUTICALS—2.0% Abbott Laboratories REAL ESTATE MANAGEMENT & DEVELOPMENT—0.1% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—1.6% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.4% Linear Technology Corp. Xilinx, Inc. SOFTWARE—4.5% Check Point Software Technologies Ltd.(1) Oracle Corp. SPECIALTY RETAIL—3.5% Home Depot, Inc. (The) Focused Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Limited Brands, Inc. WIRELESS TELECOMMUNICATION SERVICES—3.0% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $13,921,424) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $135,898), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $132,395) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $131,646), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $129,086) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $80,629), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $78,998) TOTAL TEMPORARY CASH INVESTMENTS (Cost $340,476) TOTAL INVESTMENT SECURITIES—100.0% (Cost $14,261,900) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Category is less than 0.05% of total net assets. Focused Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Focused Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Fundamental Equity Fund July 31, 2011 Fundamental Equity – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—97.1% AEROSPACE & DEFENSE—2.9% General Dynamics Corp. Honeywell International, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS—0.8% United Parcel Service, Inc., Class B AIRLINES—0.1% Allegiant Travel Co.(1) US Airways Group, Inc.(1) AUTO COMPONENTS—0.1% American Axle & Manufacturing Holdings, Inc.(1) AUTOMOBILES—0.7% Ford Motor Co.(1) BEVERAGES—0.7% Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY—1.7% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—0.5% Ameriprise Financial, Inc. Legg Mason, Inc. CHEMICALS—1.2% Ashland, Inc. E.I. du Pont de Nemours & Co. Eastman Chemical Co. International Flavors & Fragrances, Inc. COMMERCIAL BANKS—3.1% Bank of Hawaii Corp. PNC Financial Services Group, Inc. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.2% Knoll, Inc. COMMUNICATIONS EQUIPMENT—1.0% Cisco Systems, Inc. Motorola Solutions, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS—6.7% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. SanDisk Corp.(1) Fundamental Equity – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value CONSTRUCTION & ENGINEERING—0.2% EMCOR Group, Inc.(1) Foster Wheeler AG(1) CONSUMER FINANCE—1.2% American Express Co. Capital One Financial Corp. CONTAINERS & PACKAGING—0.1% Sealed Air Corp. DIVERSIFIED CONSUMER SERVICES—0.2% Sotheby's DIVERSIFIED FINANCIAL SERVICES—2.5% Citigroup, Inc. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—2.0% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—0.5% FirstEnergy Corp. ELECTRICAL EQUIPMENT—1.2% Belden, Inc. Emerson Electric Co. ENERGY EQUIPMENT & SERVICES—1.8% Ensco plc ADR Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. FOOD & STAPLES RETAILING—2.0% Kroger Co. (The) Safeway, Inc. SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.7% Archer-Daniels-Midland Co. ConAgra Foods, Inc. H.J. Heinz Co. Kraft Foods, Inc., Class A Sara Lee Corp. Smithfield Foods, Inc.(1) Tyson Foods, Inc., Class A GAS UTILITIES—0.1% Questar Corp. Fundamental Equity – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT & SUPPLIES—0.3% Baxter International, Inc. Covidien plc Medtronic, Inc. Stryker Corp. HEALTH CARE PROVIDERS & SERVICES—4.8% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Humana, Inc. Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—1.0% Bally Technologies, Inc.(1) Cheesecake Factory, Inc. (The)(1) Starbucks Corp. Wyndham Worldwide Corp. HOUSEHOLD DURABLES—0.4% Tupperware Brands Corp. Whirlpool Corp. HOUSEHOLD PRODUCTS—2.3% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—1.5% General Electric Co. INSURANCE—5.3% ACE Ltd. Aflac, Inc. American Financial Group, Inc. Assurant, Inc. Chubb Corp. (The) Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET & CATALOG RETAIL—0.1% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—1.6% AOL, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES—4.8% Accenture plc, Class A International Business Machines Corp. Fundamental Equity – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS—0.3% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES—0.1% Thermo Fisher Scientific, Inc.(1) MACHINERY—2.2% Caterpillar, Inc. Deere & Co. Dover Corp. Oshkosh Corp.(1) Wabtec Corp. MEDIA—3.6% CBS Corp., Class B Comcast Corp., Class A DirecTV, Class A(1) Gannett Co., Inc. Omnicom Group, Inc. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—1.4% Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. MULTI-UTILITIES—2.9% CenterPoint Energy, Inc. DTE Energy Co. NSTAR Public Service Enterprise Group, Inc. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—11.6% Anadarko Petroleum Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Sunoco, Inc. Valero Energy Corp. Williams Cos., Inc. (The) PAPER & FOREST PRODUCTS—0.8% International Paper Co. PHARMACEUTICALS—5.0% Abbott Laboratories Bristol-Myers Squibb Co. Fundamental Equity – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Hospira, Inc.(1) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% Annaly Capital Management, Inc. Public Storage ROAD & RAIL—1.2% Avis Budget Group, Inc.(1) Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.5% Altera Corp. Intel Corp. Marvell Technology Group Ltd.(1) Micron Technology, Inc.(1) Texas Instruments, Inc. SOFTWARE—3.2% Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL—2.0% AutoZone, Inc.(1) Gap, Inc. (The) Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. Pier 1 Imports, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—0.3% Coach, Inc. TOBACCO—1.6% Altria Group, Inc. Lorillard, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS—0.4% United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—0.8% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $131,372,828) Fundamental Equity – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 2.1% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $2,116,533), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $2,061,981) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $1,773,542), in a joint trading account at0.09%, dated 7/29/11, due 8/1/11 (Delivery value $1,739,051) TOTAL TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS (Cost $3,801,000) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $276,759), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $271,377) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $1,255,747), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $1,230,334) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,501,770) TOTAL INVESTMENT SECURITIES—100.0% (Cost $136,675,598) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 59 S&P 500 E-Mini September 2011 Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Category is less than 0.05% of total net assets. Fundamental Equity – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – Fundamental Equity – Schedule of Investments JULY 31, 2011 (UNAUDITED) 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Giftrust® Fund (effective September 30, 2011, renamed All Cap Growth Fund) July 31, 2011 Giftrust – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—100.0% AEROSPACE & DEFENSE—4.7% BE Aerospace, Inc.(1) Precision Castparts Corp. TransDigm Group, Inc.(1) AUTOMOBILES—0.8% Hyundai Motor Co. BEVERAGES—2.0% Coca-Cola Co. (The) Hansen Natural Corp.(1) BIOTECHNOLOGY—0.9% Alexion Pharmaceuticals, Inc.(1) CAPITAL MARKETS—0.4% Lazard Ltd., Class A CHEMICALS—1.0% Albemarle Corp. COMMUNICATIONS EQUIPMENT—4.0% Aruba Networks, Inc.(1) Polycom, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS—9.6% Apple, Inc.(1) EMC Corp.(1) CONSTRUCTION & ENGINEERING—0.4% Chicago Bridge & Iron Co. NV New York Shares Quanta Services, Inc.(1) CONSUMER FINANCE—1.6% American Express Co. Discover Financial Services CONTAINERS & PACKAGING—0.3% Rock-Tenn Co., Class A DIVERSIFIED CONSUMER SERVICES—1.0% Weight Watchers International, Inc. ELECTRICAL EQUIPMENT—0.9% Polypore International, Inc.(1) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.8% IPG Photonics Corp.(1) Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—9.0% Baker Hughes, Inc. Halliburton Co. National Oilwell Varco, Inc. Giftrust – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Oil States International, Inc.(1) Schlumberger Ltd. FOOD & STAPLES RETAILING—4.1% Costco Wholesale Corp. Walgreen Co. Whole Foods Market, Inc. FOOD PRODUCTS—1.7% Green Mountain Coffee Roasters, Inc.(1) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—3.8% Baxter International, Inc. C.R. Bard, Inc. Cooper Cos., Inc. (The) MAKO Surgical Corp.(1) Sirona Dental Systems, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.5% Catalyst Health Solutions, Inc.(1) Express Scripts, Inc.(1) Odontoprev SA HEALTH CARE TECHNOLOGY—1.5% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—3.9% Arcos Dorados Holdings, Inc., Class A Chipotle Mexican Grill, Inc.(1) McDonald's Corp. Royal Caribbean Cruises Ltd.(1) Yum! Brands, Inc. HOUSEHOLD PRODUCTS—0.9% Colgate-Palmolive Co. INTERNET & CATALOG RETAIL—4.7% Amazon.com, Inc.(1) Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—3.2% Baidu, Inc. ADR(1) Google, Inc., Class A(1) LinkedIn Corp., Class A(1) IT SERVICES—4.3% Cognizant Technology Solutions Corp., Class A(1) International Business Machines Corp. Teradata Corp.(1) VeriFone Systems, Inc.(1) Giftrust – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value LIFE SCIENCES TOOLS & SERVICES—1.2% Agilent Technologies, Inc.(1) Illumina, Inc.(1) MACHINERY—6.1% AGCO Corp.(1) Caterpillar, Inc. Chart Industries, Inc.(1) Cummins, Inc. Graco, Inc. Titan International, Inc. WABCO Holdings, Inc.(1) MEDIA—1.5% CBS Corp., Class B Focus Media Holding Ltd. ADR(1) Imax Corp.(1) METALS & MINING—0.3% Cliffs Natural Resources, Inc. OIL, GAS & CONSUMABLE FUELS—4.2% Concho Resources, Inc.(1) Exxon Mobil Corp. Linn Energy LLC SandRidge Energy, Inc.(1) PHARMACEUTICALS—2.7% Allergan, Inc. Questcor Pharmaceuticals, Inc.(1) Shire plc Shire plc ADR REAL ESTATE MANAGEMENT & DEVELOPMENT—0.8% CB Richard Ellis Group, Inc., Class A(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.2% ARM Holdings plc Cavium, Inc.(1) Cypress Semiconductor Corp.(1) SOFTWARE—6.2% Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) NetSuite, Inc.(1) Oracle Corp. salesforce.com, inc.(1) VMware, Inc., Class A(1) Giftrust – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value SPECIALTY RETAIL—2.8% Abercrombie & Fitch Co., Class A O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ulta Salon Cosmetics & Fragrance, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—1.4% Coach, Inc. Lululemon Athletica, Inc.(1) TOBACCO—2.4% Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS—0.8% Fastenal Co. WIRELESS TELECOMMUNICATION SERVICES—0.4% NII Holdings, Inc.(1) TOTAL COMMON STOCKS (Cost $727,962,478) TEMPORARY CASH INVESTMENTS — 0.4% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $1,711,148), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $1,667,044) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $1,657,601), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $1,625,365) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $1,015,231), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $994,686) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,287,061) TOTAL INVESTMENT SECURITIES—100.4% (Cost $732,249,539) OTHER ASSETS AND LIABILITIES — (0.4)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Bank of America 8/31/11 (Value on Settlement Date $4,956,786) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. Giftrust – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost.Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Giftrust – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Growth Fund July 31, 2011 Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.2% AEROSPACE & DEFENSE—3.5% Goodrich Corp. Honeywell International, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS—1.5% United Parcel Service, Inc., Class B AUTO COMPONENTS—1.8% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES—0.9% Harley-Davidson, Inc. BEVERAGES—4.3% Coca-Cola Co. (The) Hansen Natural Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY—1.8% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Human Genome Sciences, Inc.(1) CAPITAL MARKETS—1.3% BlackRock, Inc. T. Rowe Price Group, Inc. CHEMICALS—3.9% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. Rockwood Holdings, Inc.(1) Sigma-Aldrich Corp. COMMUNICATIONS EQUIPMENT—2.8% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. Polycom, Inc.(1) QUALCOMM, Inc. Riverbed Technology, Inc.(1) COMPUTERS & PERIPHERALS—8.9% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value NetApp, Inc.(1) CONSUMER FINANCE—1.2% American Express Co. DIVERSIFIED TELECOMMUNICATION SERVICES—0.8% Verizon Communications, Inc. ELECTRICAL EQUIPMENT—0.8% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—4.5% Core Laboratories NV Halliburton Co. Schlumberger Ltd. FOOD & STAPLES RETAILING—2.7% Costco Wholesale Corp. SYSCO Corp. Walgreen Co. FOOD PRODUCTS—1.4% Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—4.0% Becton, Dickinson & Co. Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.7% Express Scripts, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—3.9% Chipotle Mexican Grill, Inc.(1) McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES—0.5% Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS—1.3% Church & Dwight Co., Inc. Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES—0.7% General Electric Co. INTERNET & CATALOG RETAIL—1.9% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES—2.8% Google, Inc., Class A(1) IT SERVICES—4.3% Accenture plc, Class A International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS & SERVICES—0.4% Thermo Fisher Scientific, Inc.(1) MACHINERY—3.0% Caterpillar, Inc. Deere & Co. Eaton Corp. Illinois Tool Works, Inc. Joy Global, Inc. MEDIA—2.7% CBS Corp., Class B DirecTV, Class A(1) Interpublic Group of Cos., Inc. (The) Scripps Networks Interactive, Inc., Class A Viacom, Inc., Class B METALS & MINING—1.7% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL—0.7% Macy's, Inc. OIL, GAS & CONSUMABLE FUELS—7.3% ConocoPhillips Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS—0.4% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—2.9% Abbott Laboratories Allergan, Inc. Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Teva Pharmaceutical Industries Ltd. ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% AvalonBay Communities, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—0.4% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—0.7% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.9% Broadcom Corp., Class A(1) Cree, Inc.(1) GT Solar International, Inc.(1) Linear Technology Corp. Xilinx, Inc. SOFTWARE—6.6% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) salesforce.com, inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL—1.6% Home Depot, Inc. (The) Limited Brands, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.9% Coach, Inc. Lululemon Athletica, Inc.(1) TOBACCO—0.9% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.9% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $7,249,960,674) TEMPORARY CASH INVESTMENTS — 1.9% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $63,103,794), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $61,477,331) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $61,129,101), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $59,940,297) Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Value Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $37,439,731), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $36,682,048) TOTAL TEMPORARY CASH INVESTMENTS (Cost $158,098,417) TOTAL INVESTMENT SECURITIES—100.1% (Cost $7,408,059,091) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Heritage Fund July 31, 2011 Heritage – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.3% AEROSPACE & DEFENSE—3.4% BE Aerospace, Inc.(1) TransDigm Group, Inc.(1) AUTO COMPONENTS—1.2% BorgWarner, Inc.(1) AUTOMOBILES—0.5% Harley-Davidson, Inc. BEVERAGES—0.7% Hansen Natural Corp.(1) BIOTECHNOLOGY—2.6% Alexion Pharmaceuticals, Inc.(1) Grifols SA(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS—1.5% KKR & Co. LP Lazard Ltd., Class A Raymond James Financial, Inc. CHEMICALS—2.7% Airgas, Inc. Albemarle Corp. COMMERCIAL SERVICES & SUPPLIES—0.9% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT—1.6% Aruba Networks, Inc.(1) Polycom, Inc.(1) COMPUTERS & PERIPHERALS—2.2% Apple, Inc.(1) CONSTRUCTION & ENGINEERING—1.3% Chicago Bridge & Iron Co. NV New York Shares KBR, Inc. Quanta Services, Inc.(1) CONSUMER FINANCE—1.0% Discover Financial Services CONTAINERS & PACKAGING—1.8% Crown Holdings, Inc.(1) Rock-Tenn Co., Class A DIVERSIFIED CONSUMER SERVICES—1.1% Weight Watchers International, Inc. ELECTRICAL EQUIPMENT—1.5% Polypore International, Inc.(1) Rockwell Automation, Inc. Heritage – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.4% IPG Photonics Corp.(1) Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—4.6% Atwood Oceanics, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) FOOD & STAPLES RETAILING—3.0% Costco Wholesale Corp. Whole Foods Market, Inc. FOOD PRODUCTS—2.4% Green Mountain Coffee Roasters, Inc.(1) J.M. Smucker Co. (The) Mead Johnson Nutrition Co. GAS UTILITIES—1.1% National Fuel Gas Co. HEALTH CARE EQUIPMENT & SUPPLIES—4.3% C.R. Bard, Inc. Cooper Cos., Inc. (The) MAKO Surgical Corp.(1) Mettler-Toledo International, Inc.(1) Sirona Dental Systems, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.6% Catalyst Health Solutions, Inc.(1) Express Scripts, Inc.(1) Omnicare, Inc. HEALTH CARE TECHNOLOGY—2.9% Allscripts Healthcare Solutions, Inc.(1) SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—3.0% Arcos Dorados Holdings, Inc., Class A Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) Royal Caribbean Cruises Ltd.(1) HOUSEHOLD PRODUCTS—0.8% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL—4.6% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—1.9% Baidu, Inc. ADR(1) LinkedIn Corp., Class A(1) Heritage – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value VeriSign, Inc. $ 25,177,107 IT SERVICES—4.3% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) VeriFone Systems, Inc.(1) LIFE SCIENCES TOOLS & SERVICES—1.7% Agilent Technologies, Inc.(1) Illumina, Inc.(1) MACHINERY—5.7% AGCO Corp.(1) Chart Industries, Inc.(1) Cummins, Inc. Graco, Inc. Joy Global, Inc. Titan International, Inc. WABCO Holdings, Inc.(1) MEDIA—1.4% CBS Corp., Class B Focus Media Holding Ltd. ADR(1) Imax Corp.(1) METALS & MINING—0.9% Cliffs Natural Resources, Inc. OIL, GAS & CONSUMABLE FUELS—5.6% Cabot Oil & Gas Corp. Concho Resources, Inc.(1) Linn Energy LLC SandRidge Energy, Inc.(1) PHARMACEUTICALS—1.1% Questcor Pharmaceuticals, Inc.(1) Shire plc ADR REAL ESTATE MANAGEMENT & DEVELOPMENT—1.3% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—1.3% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.0% ARM Holdings plc Atmel Corp.(1) Cavium, Inc.(1) Cypress Semiconductor Corp.(1) SOFTWARE—6.2% Check Point Software Technologies Ltd.(1) Heritage – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Citrix Systems, Inc.(1) CommVault Systems, Inc.(1) Informatica Corp.(1) NetSuite, Inc.(1) salesforce.com, inc.(1) Solera Holdings, Inc. SPECIALTY RETAIL—5.7% Abercrombie & Fitch Co., Class A O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ulta Salon Cosmetics & Fragrance, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—2.5% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—1.5% Fastenal Co. WIRELESS TELECOMMUNICATION SERVICES—1.5% NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL INVESTMENT SECURITIES—99.3% (Cost $3,122,771,406) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG 8/31/11 GBP for USD Bank of America 8/31/11 (Value on Settlement Date $36,298,009) Heritage – Schedule of Investments JULY 31, 2011 (UNAUDITED) Geographic Diversification (as a % of net assets) United States 89.1% Canada 3.7% People's Republic of China 1.7% Israel 1.2% Ireland 0.8% Argentina 0.6% United Kingdom 0.6% Spain 0.6% Bermuda 0.6% Netherlands 0.4% Other Assets and Liabilities 0.7% Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. Heritage – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Heritage – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings New Opportunities Fund July 31, 2011 New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.6% AEROSPACE & DEFENSE—1.8% BE Aerospace, Inc.(1) TransDigm Group, Inc.(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS—0.1% Forward Air Corp. AUTO COMPONENTS—1.4% American Axle & Manufacturing Holdings, Inc.(1) Amerigon, Inc.(1) Goodyear Tire & Rubber Co. (The)(1) Tenneco, Inc.(1) BEVERAGES—0.4% Hansen Natural Corp.(1) BIOTECHNOLOGY—2.7% Acorda Therapeutics, Inc.(1) Alkermes, Inc.(1) Amylin Pharmaceuticals, Inc.(1) BioMarin Pharmaceutical, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Human Genome Sciences, Inc.(1) Incyte Corp. Ltd.(1) Onyx Pharmaceuticals, Inc.(1) Pharmasset, Inc.(1) Regeneron Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) United Therapeutics Corp.(1) CAPITAL MARKETS—0.9% Eaton Vance Corp. Lazard Ltd., Class A SEI Investments Co. Triangle Capital Corp. CHEMICALS—3.5% Airgas, Inc. Albemarle Corp. Balchem Corp. Calgon Carbon Corp.(1) Flotek Industries, Inc.(1) H.B. Fuller Co. International Flavors & Fragrances, Inc. Intrepid Potash, Inc.(1) NewMarket Corp. OM Group, Inc.(1) Solutia, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value TPC Group, Inc.(1) COMMERCIAL BANKS—1.8% Cathay General Bancorp. Home Bancshares, Inc. Pinnacle Financial Partners, Inc.(1) Sandy Spring Bancorp, Inc. Signature Bank(1) Texas Capital Bancshares, Inc.(1) West Coast Bancorp.(1) COMMERCIAL SERVICES & SUPPLIES—1.1% Deluxe Corp. G&K Services, Inc., Class A Steelcase, Inc., Class A Team, Inc.(1) COMMUNICATIONS EQUIPMENT—1.8% Acme Packet, Inc.(1) JDS Uniphase Corp.(1) Netgear, Inc.(1) Polycom, Inc.(1) Riverbed Technology, Inc.(1) ShoreTel, Inc.(1) Sycamore Networks, Inc. COMPUTERS & PERIPHERALS—0.1% USA Technologies, Inc.(1) CONSUMER FINANCE—1.4% EZCORP, Inc., Class A(1) World Acceptance Corp.(1) CONTAINERS & PACKAGING—1.4% Ball Corp. Crown Holdings, Inc.(1) Rock-Tenn Co., Class A DIVERSIFIED CONSUMER SERVICES—1.8% DeVry, Inc. Hillenbrand, Inc. ITT Educational Services, Inc.(1) K12, Inc.(1) Sotheby's Steiner Leisure, Ltd.(1) Strayer Education, Inc. DIVERSIFIED FINANCIAL SERVICES—0.3% Encore Capital Group, Inc.(1) MSCI, Inc., Class A(1) DIVERSIFIED TELECOMMUNICATION SERVICES—0.3% Premiere Global Services, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Vonage Holdings Corp.(1) ELECTRICAL EQUIPMENT—0.7% AMETEK, Inc. Franklin Electric Co., Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.9% Cognex Corp. FARO Technologies, Inc.(1) FLIR Systems, Inc. KEMET Corp.(1) Littelfuse, Inc. Measurement Specialties, Inc.(1) MTS Systems Corp. Trimble Navigation Ltd.(1) ENERGY EQUIPMENT & SERVICES—4.6% Basic Energy Services, Inc.(1) Complete Production Services, Inc.(1) Core Laboratories NV Dresser-Rand Group, Inc.(1) Helmerich & Payne, Inc. Matrix Service Co.(1) Newpark Resources, Inc.(1) Oceaneering International, Inc. Pioneer Drilling Co.(1) FOOD & STAPLES RETAILING—3.1% Andersons, Inc. (The) Pantry, Inc. (The)(1) PriceSmart, Inc. Spartan Stores, Inc. Winn-Dixie Stores, Inc.(1) FOOD PRODUCTS—0.4% B&G Foods, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—2.8% Align Technology, Inc.(1) Gen-Probe, Inc.(1) Haemonetics Corp.(1) Hill-Rom Holdings, Inc. IDEXX Laboratories, Inc.(1) Integra LifeSciences Holdings Corp.(1) Masimo Corp. Mettler-Toledo International, Inc.(1) NuVasive, Inc.(1) ResMed, Inc.(1) Sirona Dental Systems, Inc.(1) STERIS Corp. Thoratec Corp.(1) Volcano Corp.(1) New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value HEALTH CARE PROVIDERS & SERVICES—2.3% AMERIGROUP Corp.(1) Brookdale Senior Living, Inc.(1) Catalyst Health Solutions, Inc.(1) Chemed Corp. Health Management Associates, Inc., Class A(1) Healthspring, Inc.(1) HMS Holdings Corp.(1) Lincare Holdings, Inc. Mednax, Inc.(1) Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc.(1) Universal Health Services, Inc., Class B WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY—0.8% Allscripts Healthcare Solutions, Inc.(1) athenahealth, Inc.(1) Quality Systems, Inc. SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—0.5% Ameristar Casinos, Inc. Papa John's International, Inc.(1) HOUSEHOLD DURABLES—2.8% Tempur-Pedic International, Inc.(1) Tupperware Brands Corp. HOUSEHOLD PRODUCTS—0.5% Central Garden and Pet Co.(1) Church & Dwight Co., Inc. INDUSTRIAL CONGLOMERATES—0.7% Raven Industries, Inc. INSURANCE—0.9% AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. INTERNET & CATALOG RETAIL—0.6% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—4.3% Ancestry.com, Inc.(1) Dice Holdings, Inc.(1) Equinix, Inc.(1) Keynote Systems, Inc. KIT Digital, Inc.(1) Liquidity Services, Inc.(1) Rackspace Hosting, Inc.(1) SciQuest, Inc.(1) ValueClick, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Vocus, Inc.(1) IT SERVICES—2.1% Alliance Data Systems Corp.(1) Broadridge Financial Solutions, Inc. ExlService Holdings, Inc.(1) Global Payments, Inc. Heartland Payment Systems, Inc. MAXIMUS, Inc. VeriFone Systems, Inc.(1) LEISURE EQUIPMENT & PRODUCTS—1.2% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—1.1% Bruker Corp.(1) Charles River Laboratories International, Inc.(1) Covance, Inc.(1) PAREXEL International Corp.(1) Pharmaceutical Product Development, Inc. TECHNE Corp. MACHINERY—9.0% AGCO Corp.(1) Blount International, Inc.(1) Cascade Corp. CLARCOR, Inc. Donaldson Co., Inc. EnPro Industries, Inc.(1) Gardner Denver, Inc. Kadant, Inc.(1) Lindsay Corp. Middleby Corp.(1) NACCO Industries, Inc., Class A Pall Corp. Robbins & Myers, Inc. Sauer-Danfoss, Inc.(1) Titan International, Inc. Twin Disc, Inc. WABCO Holdings, Inc.(1) MEDIA—0.9% MDC Partners, Inc., Class A Sinclair Broadcast Group, Inc., Class A METALS & MINING—2.8% Allied Nevada Gold Corp.(1) Compass Minerals International, Inc. Globe Specialty Metals, Inc. Haynes International, Inc. Materion Corp.(1) RTI International Metals, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value OIL, GAS & CONSUMABLE FUELS—5.2% Berry Petroleum Co., Class A Cabot Oil & Gas Corp. Crosstex Energy LP Goodrich Petroleum Corp.(1) Gulfport Energy Corp.(1) Rosetta Resources, Inc.(1) SandRidge Energy, Inc.(1) Stone Energy Corp.(1) W&T Offshore, Inc. Western Refining, Inc.(1) PAPER & FOREST PRODUCTS—0.3% Buckeye Technologies, Inc. PERSONAL PRODUCTS—0.8% Herbalife Ltd. Inter Parfums, Inc. Prestige Brands Holdings, Inc.(1) PHARMACEUTICALS—0.7% Endo Pharmaceuticals Holdings, Inc.(1) Impax Laboratories, Inc.(1) Medicis Pharmaceutical Corp., Class A Salix Pharmaceuticals Ltd.(1) PROFESSIONAL SERVICES—0.4% Kelly Services, Inc., Class A(1) Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 4.0% Ashford Hospitality Trust, Inc. Digital Realty Trust, Inc. Education Realty Trust, Inc. Federal Realty Investment Trust Home Properties, Inc. Lexington Realty Trust Medical Properties Trust, Inc. Post Properties, Inc. Rayonier, Inc. Sovran Self Storage, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—0.2% Jones Lang LaSalle, Inc. ROAD & RAIL—1.0% Hertz Global Holdings, Inc.(1) J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.0% Atmel Corp.(1) CEVA, Inc.(1) Cypress Semiconductor Corp.(1) New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Entegris, Inc.(1) GT Solar International, Inc.(1) National Semiconductor Corp. ON Semiconductor Corp.(1) Photronics, Inc.(1) Skyworks Solutions, Inc.(1) Ultratech, Inc.(1) SOFTWARE—6.8% ACI Worldwide, Inc.(1) Allot Communications Ltd.(1) ANSYS, Inc.(1) Ariba, Inc.(1) Clicksoftware Technologies Ltd. FactSet Research Systems, Inc. Fortinet, Inc.(1) Informatica Corp.(1) Interactive Intelligence Group, Inc.(1) Kenexa Corp.(1) MICROS Systems, Inc.(1) Nuance Communications, Inc.(1) Opnet Technologies, Inc. Perfect World Co. Ltd. ADR(1) PROS Holdings, Inc.(1) Rovi Corp.(1) Solera Holdings, Inc. Taleo Corp., Class A(1) TIBCO Software, Inc.(1) VASCO Data Security International, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL—4.5% Abercrombie & Fitch Co., Class A CarMax, Inc.(1) Cato Corp. (The), Class A Charming Shoppes, Inc.(1) DSW, Inc., Class A(1) Genesco, Inc.(1) Lithia Motors, Inc., Class A PetSmart, Inc. Tractor Supply Co. Vitamin Shoppe, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—3.4% Crocs, Inc.(1) Deckers Outdoor Corp.(1) Fossil, Inc.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Oxford Industries, Inc. New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value TRADING COMPANIES & DISTRIBUTORS—1.8% CAI International, Inc.(1) DXP Enterprises, Inc.(1) Rush Enterprises, Inc., Class A(1) Titan Machinery, Inc.(1) United Rentals, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—0.7% MetroPCS Communications, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $147,233,056) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $401,838), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $391,481) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $389,263), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $381,693) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $238,412), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $233,588) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,006,753) TOTAL INVESTMENT SECURITIES—100.2% (Cost $148,239,809) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – New Opportunities – Schedule of Investments JULY 31, 2011 (UNAUDITED) 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Growth Fund July 31, 2011 NT Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.2% AEROSPACE & DEFENSE—3.5% Goodrich Corp. $ 1,216,365 Honeywell International, Inc. Textron, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS—1.5% United Parcel Service, Inc., Class B AUTO COMPONENTS—1.7% Autoliv, Inc. BorgWarner, Inc.(1) AUTOMOBILES—0.9% Harley-Davidson, Inc. BEVERAGES—4.8% Coca-Cola Co. (The) Hansen Natural Corp.(1) PepsiCo, Inc. BIOTECHNOLOGY—1.8% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) Human Genome Sciences, Inc.(1) CAPITAL MARKETS—1.2% BlackRock, Inc. T. Rowe Price Group, Inc. CHEMICALS—3.9% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Monsanto Co. PPG Industries, Inc. Rockwood Holdings, Inc.(1) Sigma-Aldrich Corp. COMMUNICATIONS EQUIPMENT—2.8% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. Polycom, Inc.(1) QUALCOMM, Inc. Riverbed Technology, Inc.(1) COMPUTERS & PERIPHERALS—8.9% Apple, Inc.(1) Dell, Inc.(1) EMC Corp.(1) NT Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value NetApp, Inc.(1) CONSUMER FINANCE—1.2% American Express Co. DIVERSIFIED—0.2% iShares Russell 1000 Growth Index Fund DIVERSIFIED TELECOMMUNICATION SERVICES—0.8% Verizon Communications, Inc. ELECTRICAL EQUIPMENT—0.8% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—4.5% Core Laboratories NV Halliburton Co. Schlumberger Ltd. FOOD & STAPLES RETAILING—2.6% Costco Wholesale Corp. SYSCO Corp. Walgreen Co. FOOD PRODUCTS—1.7% Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—4.0% Becton, Dickinson & Co. Cooper Cos., Inc. (The) Covidien plc DENTSPLY International, Inc. Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) Medtronic, Inc. St. Jude Medical, Inc. Zimmer Holdings, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—1.7% Express Scripts, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—3.9% Chipotle Mexican Grill, Inc.(1) McDonald's Corp. Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES—0.5% Tempur-Pedic International, Inc.(1) NT Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value HOUSEHOLD PRODUCTS—1.5% Church & Dwight Co., Inc. Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES—0.7% General Electric Co. INTERNET & CATALOG RETAIL—1.9% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES—2.8% Google, Inc., Class A(1) IT SERVICES—4.3% Accenture plc, Class A International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS & SERVICES—0.4% Thermo Fisher Scientific, Inc.(1) MACHINERY—3.0% Caterpillar, Inc. Deere & Co. Eaton Corp. Illinois Tool Works, Inc. Joy Global, Inc. MEDIA—2.7% CBS Corp., Class B DirecTV, Class A(1) Interpublic Group of Cos., Inc. (The) Scripps Networks Interactive, Inc., Class A Viacom, Inc., Class B METALS & MINING—1.7% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. MULTILINE RETAIL—0.7% Macy's, Inc. OIL, GAS & CONSUMABLE FUELS—7.3% ConocoPhillips Devon Energy Corp. EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS—0.4% Estee Lauder Cos., Inc. (The), Class A NT Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value PHARMACEUTICALS—2.9% Abbott Laboratories Allergan, Inc. Teva Pharmaceutical Industries Ltd. ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.5% AvalonBay Communities, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—0.4% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—0.7% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.9% Broadcom Corp., Class A(1) Cree, Inc.(1) GT Solar International, Inc.(1) Linear Technology Corp. Xilinx, Inc. SOFTWARE—6.6% Cerner Corp.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) salesforce.com, inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL—1.6% Home Depot, Inc. (The) Limited Brands, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.9% Coach, Inc. Lululemon Athletica, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—0.9% Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $359,930,594) TEMPORARY CASH INVESTMENTS — 2.1% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $3,766,751), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $3,669,666) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $3,648,879), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $3,577,918) NT Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Value Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $2,234,829), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $2,189,602) TOTAL TEMPORARY CASH INVESTMENTS (Cost $9,437,114) TOTAL INVESTMENT SECURITIES—100.3% (Cost $369,367,708) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. NT Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – NT Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT VistaSM Fund July 31, 2011 NT Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—97.2% AEROSPACE & DEFENSE—3.9% BE Aerospace, Inc.(1) TransDigm Group, Inc.(1) AIRLINES—0.4% Alaska Air Group, Inc.(1) AUTO COMPONENTS—1.2% BorgWarner, Inc.(1) AUTOMOBILES—0.6% Harley-Davidson, Inc. BIOTECHNOLOGY—2.3% Alexion Pharmaceuticals, Inc.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS—1.9% Affiliated Managers Group, Inc.(1) American Capital Ltd.(1) KKR & Co. LP CHEMICALS—2.3% Albemarle Corp. International Flavors & Fragrances, Inc. COMMERCIAL SERVICES & SUPPLIES—1.1% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT—1.3% Aruba Networks, Inc.(1) Polycom, Inc.(1) CONSTRUCTION & ENGINEERING—0.7% KBR, Inc. CONSUMER FINANCE—1.2% Discover Financial Services CONTAINERS & PACKAGING—1.2% Crown Holdings, Inc.(1) DIVERSIFIED CONSUMER SERVICES—0.7% Weight Watchers International, Inc. ELECTRICAL EQUIPMENT—1.6% Polypore International, Inc.(1) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.9% IPG Photonics Corp.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT & SERVICES—4.9% Atwood Oceanics, Inc.(1) CARBO Ceramics, Inc. Core Laboratories NV NT Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value National Oilwell Varco, Inc. FOOD & STAPLES RETAILING—2.7% Whole Foods Market, Inc. FOOD PRODUCTS—2.2% Green Mountain Coffee Roasters, Inc.(1) J.M. Smucker Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—4.8% C.R. Bard, Inc. Cooper Cos., Inc. (The) Edwards Lifesciences Corp.(1) MAKO Surgical Corp.(1) Mettler-Toledo International, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—0.5% Catalyst Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY—2.4% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—2.9% Arcos Dorados Holdings, Inc., Class A Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) HOUSEHOLD PRODUCTS—1.1% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL—4.2% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—2.4% Baidu, Inc. ADR(1) MercadoLibre, Inc. VeriSign, Inc. IT SERVICES—4.2% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) VeriFone Systems, Inc.(1) LIFE SCIENCES TOOLS & SERVICES—2.5% Agilent Technologies, Inc.(1) Illumina, Inc.(1) Waters Corp.(1) MACHINERY—5.5% AGCO Corp.(1) Cummins, Inc. Joy Global, Inc. NT Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Titan International, Inc. Trinity Industries, Inc. WABCO Holdings, Inc.(1) MEDIA—2.2% CBS Corp., Class B Focus Media Holding Ltd. ADR(1) Imax Corp.(1) METALS & MINING—2.0% Cliffs Natural Resources, Inc. Walter Energy, Inc. MULTILINE RETAIL—1.4% Dollar Tree, Inc.(1) OIL, GAS & CONSUMABLE FUELS—4.8% Brigham Exploration Co.(1) Cabot Oil & Gas Corp. Concho Resources, Inc.(1) SandRidge Energy, Inc.(1) PHARMACEUTICALS—1.2% Questcor Pharmaceuticals, Inc.(1) Shire plc REAL ESTATE MANAGEMENT & DEVELOPMENT—1.8% CB Richard Ellis Group, Inc., Class A(1) Jones Lang LaSalle, Inc. ROAD & RAIL—0.9% Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.8% Altera Corp. ARM Holdings plc Atmel Corp.(1) Cavium, Inc.(1) Cypress Semiconductor Corp.(1) SOFTWARE—7.1% Ariba, Inc.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) Informatica Corp.(1) NetSuite, Inc.(1) Qlik Technologies, Inc.(1) salesforce.com, inc.(1) Solera Holdings, Inc. SPECIALTY RETAIL—5.1% O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ulta Salon Cosmetics & Fragrance, Inc.(1) NT Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—2.9% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—1.6% Fastenal Co. WESCO International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—0.8% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $158,867,251) TEMPORARY CASH INVESTMENTS — 2.9% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $2,376,456), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $2,315,206) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $2,302,090), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $2,257,321) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $1,409,961), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $1,381,427) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,953,907) TOTAL INVESTMENT SECURITIES—100.1% (Cost $164,821,158) OTHER ASSETS AND LIABILITIES — (0.1)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Bank of America 8/31/11 (Value on Settlement Date $2,795,090) NT Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Geographic Diversification (as a % of net assets) United States 86.3% Canada 3.9% People's Republic of China Israel United Kingdom Argentina Ireland Netherlands Cash and Equivalents* * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. NT Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Select Fund July 31, 2011 Select – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.5% AEROSPACE & DEFENSE—3.5% General Dynamics Corp. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS—1.4% United Parcel Service, Inc., Class B AUTO COMPONENTS—1.0% Johnson Controls, Inc. BEVERAGES—1.3% Diageo plc BIOTECHNOLOGY—2.4% Gilead Sciences, Inc.(1) CAPITAL MARKETS—1.5% Franklin Resources, Inc. CHEMICALS—3.5% Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT—2.0% QUALCOMM, Inc. COMPUTERS & PERIPHERALS—9.8% Apple, Inc.(1) EMC Corp.(1) DIVERSIFIED FINANCIAL SERVICES—2.6% CME Group, Inc. Hong Kong Exchanges and Clearing Ltd. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT—3.3% ABB Ltd. ADR(1) Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.4% Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—6.4% Diamond Offshore Drilling, Inc. Halliburton Co. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD & STAPLES RETAILING—3.6% Costco Wholesale Corp. SYSCO Corp. FOOD PRODUCTS—2.2% Hershey Co. (The) Mead Johnson Nutrition Co. Select – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT & SUPPLIES—1.2% Intuitive Surgical, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—4.7% Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—2.4% McDonald's Corp. Peet's Coffee & Tea, Inc.(1) HOUSEHOLD DURABLES—1.1% Harman International Industries, Inc. INSURANCE—0.8% Travelers Cos., Inc. (The) INTERNET & CATALOG RETAIL—3.6% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES—6.1% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Responsys, Inc.(1) IT SERVICES—4.9% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT & PRODUCTS—1.2% Hasbro, Inc. MACHINERY—2.7% Graco, Inc. Nordson Corp. Parker Hannifin Corp. MEDIA—0.3% Walt Disney Co. (The) METALS & MINING—1.5% Freeport-McMoRan Copper & Gold, Inc. Walter Energy, Inc. OIL, GAS & CONSUMABLE FUELS—5.1% Exxon Mobil Corp. Occidental Petroleum Corp. PHARMACEUTICALS—3.2% Allergan, Inc. Teva Pharmaceutical Industries Ltd. ADR PROFESSIONAL SERVICES—0.7% IHS, Inc., Class A(1) Select – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Verisk Analytics, Inc., Class A(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.4% Broadcom Corp., Class A(1) Linear Technology Corp. SOFTWARE—3.3% Adobe Systems, Inc.(1) Microsoft Corp. Oracle Corp. SPECIALTY RETAIL—2.2% TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS—4.8% Coach, Inc. Fossil, Inc.(1) Hanesbrands, Inc.(1) TOBACCO—2.1% Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES—0.3% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,297,153,894) TEMPORARY CASH INVESTMENTS — 0.3% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $2,104,430), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $2,050,192) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $2,038,576), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $1,998,931) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $1,248,567), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $1,223,299) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,272,380) TOTAL INVESTMENT SECURITIES—99.8% (Cost $1,302,426,274) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Bank of America 8/31/11 (Value on Settlement Date $20,012,814) Select – Schedule of Investments JULY 31, 2011 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. Select – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Select – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Growth Fund July 31, 2011 Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.7% AEROSPACE & DEFENSE—1.2% Triumph Group, Inc. AIR FREIGHT & LOGISTICS—0.2% Forward Air Corp. AUTO COMPONENTS—1.3% American Axle & Manufacturing Holdings, Inc.(1) Amerigon, Inc.(1) Tenneco, Inc.(1) BIOTECHNOLOGY—3.7% Acorda Therapeutics, Inc.(1) Alkermes, Inc.(1) ARIAD Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Exelixis, Inc.(1) ImmunoGen, Inc.(1) Incyte Corp. Ltd.(1) InterMune, Inc.(1) Ironwood Pharmaceuticals, Inc.(1) Isis Pharmaceuticals, Inc.(1) Momenta Pharmaceuticals, Inc.(1) NPS Pharmaceuticals, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Seattle Genetics, Inc.(1) Theravance, Inc.(1) CAPITAL MARKETS—0.9% BGC Partners, Inc., Class A HFF, Inc., Class A(1) Triangle Capital Corp. CHEMICALS—2.7% Balchem Corp. Calgon Carbon Corp.(1) Flotek Industries, Inc.(1) H.B. Fuller Co. Intrepid Potash, Inc.(1) NewMarket Corp. OM Group, Inc.(1) Solutia, Inc.(1) TPC Group, Inc.(1) COMMERCIAL BANKS—2.5% Cathay General Bancorp. Home Bancshares, Inc. Pinnacle Financial Partners, Inc.(1) Sandy Spring Bancorp, Inc. Signature Bank(1) Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Texas Capital Bancshares, Inc.(1) West Coast Bancorp.(1) COMMERCIAL SERVICES & SUPPLIES—1.5% Deluxe Corp. G&K Services, Inc., Class A Steelcase, Inc., Class A Team, Inc.(1) COMMUNICATIONS EQUIPMENT—1.5% Acme Packet, Inc.(1) Netgear, Inc.(1) Riverbed Technology, Inc.(1) ShoreTel, Inc.(1) Sycamore Networks, Inc. COMPUTERS & PERIPHERALS—0.3% Synaptics, Inc.(1) USA Technologies, Inc.(1) CONSUMER FINANCE—1.6% EZCORP, Inc., Class A(1) World Acceptance Corp.(1) DIVERSIFIED CONSUMER SERVICES—1.3% K12, Inc.(1) Sotheby's Steiner Leisure, Ltd.(1) DIVERSIFIED FINANCIAL SERVICES—0.1% Encore Capital Group, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES—0.6% 8x8, Inc.(1) Premiere Global Services, Inc.(1) Vonage Holdings Corp.(1) ELECTRICAL EQUIPMENT—0.2% Franklin Electric Co., Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.8% Cognex Corp. FARO Technologies, Inc.(1) KEMET Corp.(1) Littelfuse, Inc. Measurement Specialties, Inc.(1) MTS Systems Corp. ENERGY EQUIPMENT & SERVICES—4.4% Basic Energy Services, Inc.(1) Complete Production Services, Inc.(1) Hornbeck Offshore Services, Inc.(1) Matrix Service Co.(1) Mitcham Industries, Inc.(1) Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Newpark Resources, Inc.(1) Pioneer Drilling Co.(1) FOOD & STAPLES RETAILING—3.5% Andersons, Inc. (The) Pantry, Inc. (The)(1) PriceSmart, Inc. Spartan Stores, Inc. Winn-Dixie Stores, Inc.(1) FOOD PRODUCTS—0.8% B&G Foods, Inc. Omega Protein Corp.(1) Sanderson Farms, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—3.8% Abaxis, Inc.(1) Align Technology, Inc.(1) Arthrocare Corp.(1) Cyberonics, Inc.(1) DexCom, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) Insulet Corp.(1) Integra LifeSciences Holdings Corp.(1) MAKO Surgical Corp.(1) Masimo Corp. Meridian Bioscience, Inc. Neogen Corp.(1) NuVasive, Inc.(1) NxStage Medical, Inc.(1) Orthofix International NV(1) STERIS Corp. Volcano Corp.(1) West Pharmaceutical Services, Inc. Zoll Medical Corp.(1) HEALTH CARE PROVIDERS & SERVICES—2.8% Accretive Health, Inc.(1) Air Methods Corp.(1) Bio-Reference Labs, Inc.(1) Centene Corp.(1) Chemed Corp. ExamWorks Group, Inc.(1) Healthspring, Inc.(1) HMS Holdings Corp.(1) IPC The Hospitalist Co., Inc.(1) Landauer, Inc. MWI Veterinary Supply, Inc.(1) Owens & Minor, Inc. PSS World Medical, Inc.(1) Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value WellCare Health Plans, Inc.(1) HEALTH CARE TECHNOLOGY—0.9% athenahealth, Inc.(1) Computer Programs & Systems, Inc. MedAssets, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS & LEISURE—1.1% Ameristar Casinos, Inc. Jack in the Box, Inc.(1) Papa John's International, Inc.(1) Ruth's Hospitality Group, Inc.(1) HOUSEHOLD DURABLES—2.8% Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS—0.3% Central Garden and Pet Co.(1) INDUSTRIAL CONGLOMERATES—0.9% Raven Industries, Inc. INSURANCE—1.1% AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. INTERNET & CATALOG RETAIL—0.6% priceline.com, Inc.(1) Shutterfly, Inc.(1) INTERNET SOFTWARE & SERVICES—5.1% Ancestry.com, Inc.(1) Dice Holdings, Inc.(1) j2 Global Communications, Inc.(1) Keynote Systems, Inc. KIT Digital, Inc.(1) Liquidity Services, Inc.(1) Rackspace Hosting, Inc.(1) SciQuest, Inc.(1) Travelzoo, Inc.(1) ValueClick, Inc.(1) Vocus, Inc.(1) Zix Corp.(1) IT SERVICES—1.2% ExlService Holdings, Inc.(1) Heartland Payment Systems, Inc. ManTech International Corp., Class A MAXIMUS, Inc. LEISURE EQUIPMENT & PRODUCTS—1.4% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—0.4% Luminex Corp.(1) Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value PAREXEL International Corp.(1) Sequenom, Inc.(1) MACHINERY—8.7% Blount International, Inc.(1) Cascade Corp. CLARCOR, Inc. EnPro Industries, Inc.(1) Kadant, Inc.(1) Lindsay Corp. Middleby Corp.(1) NACCO Industries, Inc., Class A NN, Inc.(1) Robbins & Myers, Inc. Sauer-Danfoss, Inc.(1) Titan International, Inc. Twin Disc, Inc. MEDIA—1.1% MDC Partners, Inc., Class A Sinclair Broadcast Group, Inc., Class A METALS & MINING—2.9% Allied Nevada Gold Corp.(1) Globe Specialty Metals, Inc. Haynes International, Inc. Materion Corp.(1) RTI International Metals, Inc.(1) OIL, GAS & CONSUMABLE FUELS—5.5% Berry Petroleum Co., Class A Crosstex Energy LP Goodrich Petroleum Corp.(1) Gulfport Energy Corp.(1) Rosetta Resources, Inc.(1) Stone Energy Corp.(1) W&T Offshore, Inc. Western Refining, Inc.(1) PAPER & FOREST PRODUCTS—1.6% Buckeye Technologies, Inc. KapStone Paper and Packaging Corp.(1) PERSONAL PRODUCTS—0.7% Inter Parfums, Inc. Nu Skin Enterprises, Inc., Class A Prestige Brands Holdings, Inc.(1) PHARMACEUTICALS—1.9% Auxilium Pharmaceuticals, Inc.(1) Impax Laboratories, Inc.(1) Jazz Pharmaceuticals, Inc.(1) Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Medicis Pharmaceutical Corp., Class A Nektar Therapeutics(1) Par Pharmaceutical Cos., Inc.(1) Questcor Pharmaceuticals, Inc.(1) Salix Pharmaceuticals Ltd.(1) VIVUS, Inc.(1) PROFESSIONAL SERVICES—0.2% Kelly Services, Inc., Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.6% Ashford Hospitality Trust, Inc. Education Realty Trust, Inc. Home Properties, Inc. Lexington Realty Trust Medical Properties Trust, Inc. Post Properties, Inc. Sovran Self Storage, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.4% Amtech Systems, Inc.(1) Cavium, Inc.(1) CEVA, Inc.(1) Entegris, Inc.(1) GT Solar International, Inc.(1) Photronics, Inc.(1) Skyworks Solutions, Inc.(1) Ultratech, Inc.(1) SOFTWARE—6.7% ACI Worldwide, Inc.(1) Actuate Corp.(1) Allot Communications Ltd.(1) Ariba, Inc.(1) Callidus Software, Inc.(1) Clicksoftware Technologies Ltd. Fortinet, Inc.(1) Glu Mobile, Inc.(1) Interactive Intelligence Group, Inc.(1) Kenexa Corp.(1) Majesco Entertainment Co.(1) Mitek Systems, Inc.(1) Opnet Technologies, Inc. Perfect World Co. Ltd. ADR(1) PROS Holdings, Inc.(1) Taleo Corp., Class A(1) TIBCO Software, Inc.(1) VASCO Data Security International, Inc.(1) Websense, Inc.(1) SPECIALTY RETAIL—3.9% Cato Corp. (The), Class A Charming Shoppes, Inc.(1) Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value DSW, Inc., Class A(1) Genesco, Inc.(1) Hot Topic, Inc. Lithia Motors, Inc., Class A Tractor Supply Co. Vitamin Shoppe, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—3.7% Crocs, Inc.(1) Deckers Outdoor Corp.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Oxford Industries, Inc. TRADING COMPANIES & DISTRIBUTORS—2.3% CAI International, Inc.(1) DXP Enterprises, Inc.(1) Rush Enterprises, Inc., Class A(1) Titan Machinery, Inc.(1) United Rentals, Inc.(1) TOTAL COMMON STOCKS (Cost $357,567,733) TEMPORARY CASH INVESTMENTS — 0.2% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $314,936), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $306,819) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $305,081), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $299,148) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $186,853), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $183,072) TOTAL TEMPORARY CASH INVESTMENTS (Cost $789,033) TOTAL INVESTMENT SECURITIES—99.9% (Cost $358,356,766) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Small Cap Growth – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Ultra® Fund July 31, 2011 Ultra – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.8% AEROSPACE & DEFENSE—1.6% General Dynamics Corp. $ 104,907,185 AUTO COMPONENTS—0.5% Gentex Corp. BEVERAGES—1.0% Coca-Cola Co. (The) BIOTECHNOLOGY—4.0% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CHEMICALS—4.4% Monsanto Co. Nalco Holding Co. Potash Corp. of Saskatchewan, Inc. RPM International, Inc. COMMUNICATIONS EQUIPMENT—2.6% Cisco Systems, Inc. QUALCOMM, Inc. COMPUTERS & PERIPHERALS—8.8% Apple, Inc.(1) EMC Corp.(1) CONSUMER FINANCE—1.0% American Express Co. DIVERSIFIED FINANCIAL SERVICES—2.1% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT—5.2% ABB Ltd.(1) ABB Ltd. ADR(1) Cooper Industries plc Emerson Electric Co. Polypore International, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.5% Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—3.0% Core Laboratories NV Schlumberger Ltd. FOOD & STAPLES RETAILING—1.9% Costco Wholesale Corp. FOOD PRODUCTS—2.9% Hershey Co. (The) Mead Johnson Nutrition Co. Ultra – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES—3.4% HeartWare International, Inc.(1) Intuitive Surgical, Inc.(1) St. Jude Medical, Inc. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.8% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—3.9% Chipotle Mexican Grill, Inc.(1) McDonald's Corp. Starbucks Corp. INSURANCE—1.3% MetLife, Inc. INTERNET & CATALOG RETAIL—4.5% Amazon.com, Inc.(1) Netflix, Inc.(1) INTERNET SOFTWARE & SERVICES—6.3% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES—1.9% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT & PRODUCTS—0.9% Hasbro, Inc. MACHINERY—5.8% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. METALS & MINING—2.0% BHP Billiton Ltd. ADR Freeport-McMoRan Copper & Gold, Inc. OIL, GAS & CONSUMABLE FUELS—7.1% Cimarex Energy Co. EOG Resources, Inc. Exxon Mobil Corp. Newfield Exploration Co.(1) Ultra – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Occidental Petroleum Corp. $ 103,874,440 Southwestern Energy Co.(1) PERSONAL PRODUCTS—0.9% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—1.5% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.2% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE—6.2% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. NetSuite, Inc.(1) Oracle Corp. salesforce.com, inc.(1) VMware, Inc., Class A(1) SPECIALTY RETAIL—4.0% O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS—1.4% NIKE, Inc., Class B TOBACCO—2.2% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $4,032,325,251) TEMPORARY CASH INVESTMENTS — 0.2% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $6,192,806), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $6,033,190) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $5,999,016), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $5,882,351) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $3,674,217), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $3,599,860) TOTAL TEMPORARY CASH INVESTMENTS (Cost $15,564,579) TOTAL INVESTMENT SECURITIES—100.0% (Cost $4,047,889,830) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Ultra – Schedule of Investments JULY 31, 2011 (UNAUDITED) FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) CHF for USD Credit Suisse First Boston 8/31/11 (Value on Settlement Date $97,396,267) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc USD - United States Dollar Non-income producing. Categoryis less than 0.05% of total net assets. Ultra – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Ultra – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Veedot® Fund July 31, 2011 Veedot – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.8% AEROSPACE & DEFENSE—1.1% Lockheed Martin Corp. BEVERAGES—2.2% Coca-Cola Co. (The) Dr Pepper Snapple Group, Inc. CHEMICALS—1.0% Braskem SA ADR Flotek Industries, Inc.(1) COMMERCIAL SERVICES & SUPPLIES—1.3% Intersections, Inc. Pitney Bowes, Inc. COMMUNICATIONS EQUIPMENT—0.2% Comtech Telecommunications Corp. CONTAINERS & PACKAGING—1.1% Greif, Inc., Class A DIVERSIFIED TELECOMMUNICATION SERVICES—2.0% TELUS Corp. Windstream Corp. ELECTRIC UTILITIES—0.3% Northeast Utilities PPL Corp. ELECTRICAL EQUIPMENT—1.0% ABB Ltd. ADR(1) FOOD & STAPLES RETAILING—8.2% Casey's General Stores, Inc. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. Spartan Stores, Inc. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.8% Hormel Foods Corp. GAS UTILITIES—3.9% AGL Resources, Inc. Atmos Energy Corp. UGI Corp. HEALTH CARE EQUIPMENT & SUPPLIES—2.2% Baxter International, Inc. Becton, Dickinson & Co. Veedot – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value HEALTH CARE PROVIDERS & SERVICES—8.8% BioScrip, Inc.(1) Cardinal Health, Inc. Ensign Group, Inc. (The) Humana, Inc. LifePoint Hospitals, Inc.(1) McKesson Corp. Molina Healthcare, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—3.0% Choice Hotels International, Inc. McDonald's Corp. Papa John's International, Inc.(1) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.5% Constellation Energy Group, Inc. INSURANCE—4.4% Alterra Capital Holdings Ltd. Maiden Holdings Ltd. RLI Corp. Torchmark Corp. Tower Group, Inc. INTERNET & CATALOG RETAIL—1.1% HSN, Inc.(1) INTERNET SOFTWARE & SERVICES—1.0% j2 Global Communications, Inc.(1) IT SERVICES—3.9% Accenture plc, Class A Broadridge Financial Solutions, Inc. DST Systems, Inc. International Business Machines Corp. Western Union Co. (The) MACHINERY—1.0% Parker Hannifin Corp. MEDIA—1.3% Cablevision Systems Corp., Class A Washington Post Co. (The), Class B MULTI-UTILITIES—5.7% CenterPoint Energy, Inc. CMS Energy Corp. DTE Energy Co. Integrys Energy Group, Inc. NiSource, Inc. Sempra Energy 24 OIL, GAS & CONSUMABLE FUELS—21.4% Atlas Energy LP Buckeye Partners LP Veedot – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value ConocoPhillips Crosstex Energy LP El Paso Pipeline Partners LP Energy Transfer Equity LP Enterprise Products Partners LP EXCO Resources, Inc. Genesis Energy, LP Lukoil OAO ADR Magellan Midstream Partners LP Marathon Oil Corp. NuStar Energy LP Plains All American Pipeline LP Royal Dutch Shell plc A Shares ADR Spectra Energy Partners LP Targa Resources Partners LP TC PipeLines LP Teekay Offshore Partners LP YPF SA ADR PAPER & FOREST PRODUCTS—0.5% International Paper Co. PHARMACEUTICALS—3.5% Abbott Laboratories AstraZeneca plc ADR Eli Lilly & Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.2% MFA Financial, Inc. Rayonier, Inc. Realty Income Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.0% Analog Devices, Inc. Intel Corp. Texas Instruments, Inc. SOFTWARE—1.0% Giant Interative Group, Inc. ADR SPECIALTY RETAIL—1.6% Children's Place Retail Stores, Inc. (The)(1) Destination Maternity Corp. TEXTILES, APPAREL & LUXURY GOODS—0.2% Gildan Activewear, Inc. TOBACCO—2.3% Imperial Tobacco Group plc ADR Lorillard, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES—6.1% Cellcom Israel Ltd. NTT DoCoMo, Inc. ADR Veedot – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Philippine Long Distance Telephone Co. ADR Telephone & Data Systems, Inc. United States Cellular Corp.(1) TOTAL COMMON STOCKS (Cost $78,149,548) TEMPORARY CASH INVESTMENTS — 0.5% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $156,405), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $152,373) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/13/12, valued at $151,510), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $148,564) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $92,795), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $90,918) TOTAL TEMPORARY CASH INVESTMENTS (Cost $391,852) TOTAL INVESTMENT SECURITIES—100.3% (Cost $78,541,400) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% Geographic Diversification (as a % of net assets) United States 83.3% United Kingdom 2.2% Bermuda 2.1% Canada 1.3% Japan 1.1% Netherlands 1.1% Bahamas 1.1% Philippines 1.1% Argentina 1.1% Israel 1.0% Russian Federation 1.0% Switzerland 1.0% People's Republic of China 1.0% Brazil 1.0% Ireland 0.4% Cash and Equivalents* 0.2% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Veedot – Schedule of Investments JULY 31, 2011 (UNAUDITED) 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – – Total Value of Investment Securities – Veedot – Schedule of Investments JULY 31, 2011 (UNAUDITED) 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VistaSM Fund July 31, 2011 Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value COMMON STOCKS—97.3% AEROSPACE & DEFENSE—3.9% BE Aerospace, Inc.(1) $ 38,884,600 TransDigm Group, Inc.(1) AIRLINES—0.4% Alaska Air Group, Inc.(1) AUTO COMPONENTS—1.2% BorgWarner, Inc.(1) AUTOMOBILES—0.6% Harley-Davidson, Inc. BIOTECHNOLOGY—2.3% Alexion Pharmaceuticals, Inc.(1) Vertex Pharmaceuticals, Inc.(1) CAPITAL MARKETS—1.9% Affiliated Managers Group, Inc.(1) American Capital Ltd.(1) KKR & Co. LP CHEMICALS—2.3% Albemarle Corp. International Flavors & Fragrances, Inc. COMMERCIAL SERVICES & SUPPLIES—1.1% Stericycle, Inc.(1) COMMUNICATIONS EQUIPMENT—1.3% Aruba Networks, Inc.(1) Polycom, Inc.(1) CONSTRUCTION & ENGINEERING—0.7% KBR, Inc. CONSUMER FINANCE—1.3% Discover Financial Services CONTAINERS & PACKAGING—1.2% Crown Holdings, Inc.(1) DIVERSIFIED CONSUMER SERVICES—0.7% Weight Watchers International, Inc. ELECTRICAL EQUIPMENT—1.6% Polypore International, Inc.(1) Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.9% IPG Photonics Corp.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT & SERVICES—4.9% Atwood Oceanics, Inc.(1) CARBO Ceramics, Inc. Core Laboratories NV Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value National Oilwell Varco, Inc. $ 54,062,470 FOOD & STAPLES RETAILING—2.7% Whole Foods Market, Inc. FOOD PRODUCTS—2.2% Green Mountain Coffee Roasters, Inc.(1) J.M. Smucker Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—4.8% C.R. Bard, Inc. Cooper Cos., Inc. (The) Edwards Lifesciences Corp.(1) MAKO Surgical Corp.(1) Mettler-Toledo International, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—0.5% Catalyst Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY—2.4% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—2.9% Arcos Dorados Holdings, Inc., Class A Chipotle Mexican Grill, Inc.(1) Panera Bread Co., Class A(1) HOUSEHOLD PRODUCTS—1.1% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL—4.2% Netflix, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—2.4% Baidu, Inc. ADR(1) MercadoLibre, Inc. VeriSign, Inc. IT SERVICES—4.2% Alliance Data Systems Corp.(1) Cognizant Technology Solutions Corp., Class A(1) Teradata Corp.(1) VeriFone Systems, Inc.(1) LIFE SCIENCES TOOLS & SERVICES—2.5% Agilent Technologies, Inc.(1) Illumina, Inc.(1) Waters Corp.(1) MACHINERY—5.5% AGCO Corp.(1) Cummins, Inc. Joy Global, Inc. Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Titan International, Inc. $ 12,988,780 Trinity Industries, Inc. WABCO Holdings, Inc.(1) MEDIA—2.2% CBS Corp., Class B Focus Media Holding Ltd. ADR(1) Imax Corp.(1) METALS & MINING—2.0% Cliffs Natural Resources, Inc. Walter Energy, Inc. MULTILINE RETAIL—1.4% Dollar Tree, Inc.(1) OIL, GAS & CONSUMABLE FUELS—4.8% Brigham Exploration Co.(1) Cabot Oil & Gas Corp. Concho Resources, Inc.(1) SandRidge Energy, Inc.(1) PHARMACEUTICALS—1.2% Questcor Pharmaceuticals, Inc.(1) Shire plc REAL ESTATE MANAGEMENT & DEVELOPMENT—1.8% CB Richard Ellis Group, Inc., Class A(1) Jones Lang LaSalle, Inc. ROAD & RAIL—0.9% Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.8% Altera Corp. ARM Holdings plc Atmel Corp.(1) Cavium, Inc.(1) Cypress Semiconductor Corp.(1) SOFTWARE—7.1% Ariba, Inc.(1) Check Point Software Technologies Ltd.(1) Citrix Systems, Inc.(1) Informatica Corp.(1) NetSuite, Inc.(1) Qlik Technologies, Inc.(1) salesforce.com, inc.(1) Solera Holdings, Inc. SPECIALTY RETAIL—5.1% O'Reilly Automotive, Inc.(1) PetSmart, Inc. Ulta Salon Cosmetics & Fragrance, Inc.(1) Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Shares Value Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—2.9% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—1.6% Fastenal Co. WESCO International, Inc.(1) WIRELESS TELECOMMUNICATION SERVICES—0.8% SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,342,659,419) TEMPORARY CASH INVESTMENTS — 2.3% Repurchase Agreement, Bank of America N.A., (collateralized by various U.S. Treasury obligations, 3.50%, 2/15/18, valued at $16,296,238), in a joint trading account at 0.11%, dated 7/29/11, due 8/1/11 (Delivery value $15,876,228) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 0.625%, 7/31/12, valued at $15,786,284), in a joint trading account at 0.09%, dated 7/29/11, due 8/1/11 (Delivery value $15,479,281) Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $9,668,623), in a joint trading account at 0.08%, dated 7/29/11, due 8/1/11 (Delivery value $9,472,955) TOTAL TEMPORARY CASH INVESTMENTS (Cost $40,828,139) TOTAL INVESTMENT SECURITIES—99.6% (Cost $1,383,487,558) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell Counterparty Settlement Date Value Unrealized Gain (Loss) GBP for USD Bank of America 8/31/11 (Value on Settlement Date $24,992,719) Geographic Diversification (as a % of net assets) United States 86.4% Canada 3.9% People's Republic of China 1.8% Israel 1.5% United Kingdom 1.4% Argentina 1.0% Ireland 0.7% Netherlands 0.6% Cash and Equivalents* 2.7% * Includes temporary cash investments and other assets and liabilities. Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. Forward foreign currency exchange contracts are valued at the mean of the latest bid and asked prices of the forward currency rates as provided by an independent pricing service. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: •Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Vista – Schedule of Investments JULY 31, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY MUTUAL FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: September 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: September 27, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: September 27, 2011
